Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 1 of 34




          EXHIBIT A
                           Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 2 of 34
                                                                                                                                                                                      SUM-100

                                                    SUMMONS
                                                    S U IYI IYI O IY V                                                                                        FOR COURT
                                                                                                                                                                  COURT USE
                                                                                                                                                                        USE ONLY
                                                                                                                                                                             ONLY
                                                                                                                                                          (SOLO PARA USO DE
                                                                                                                                                                         DE LA
                                                                                                                                                                            LA CORTE)
                                          (CITACION JUDICIAL)
                                          (CITACION
                                                                                                                                                                  Electronically
                                                                                                                                                                  Electroniically
NOTICE TO DEFENDANT:
            DEFENDANT:
                                                                                                                                                                      FILED
                                                                                                                                                                      ~ILECC~
(AVISO AL DEMANDADO):
(AVISO AL  DEMANDADO):                                                                                                                          by
                                                                                                                                                t q Superior
                                                                                                                                                    5uperi ortCourt of Califorra a,
                                                                                                                                                               «c~(C&6forrna     ~ Cou ntyci&San
                                                                                                                                                                                    uuntl         Mateo
                                                                                                                                                                                             5~i~ Mlatec
ICON PLC; LYNDA HOLCROFT; and DOES 1-100                                                                                                        ON
                                                                                                                                                C}N              4/20/2020
                                                                                                                                                                 4/20/2020

                                                                                                                                                B]r
                                                                                                                                                By             Jsl Mia
                                                                                                                                                               Js/ Mia Marlowe
                                                                                                                                                                       Martouue
YOU ARE BEING SUED BY
                   BY PLAINTIFF:                                                                                                                                     Deputy Clerk
                                                                                                                                                                     DeputyClerk
(LO ESTA DEMANDANDO
(LO ESTA DEMANDANDO EL
                     EL DEMANDANTE):
                        DEMANDANTE):                                                                                                                  ~

                    individually and
CHRYSTAL L. MILLER, individually and on
                                     on behalf
                                        behalf of
                                               of all
                                                  all others
                                                      others similarly
                                                             similarly situated
NOTICE! You have been sued. The court           court may decide against you without your being heard            heard unless
                                                                                                                          un!ess you you respond
                                                                                                                                          respond within
                                                                                                                                                      within 30
                                                                                                                                                              30 days.
                                                                                                                                                                  days. Read
                                                                                                                                                                         Read the information
below.
be!ow.
   You have 30 CALENDAR DAYS after             after this
                                                      this summons
                                                            summons and [egal  legal papers are served
                                                                                                    served on on you
                                                                                                                   you toto file
                                                                                                                             fi!e aa written
                                                                                                                                     written response
                                                                                                                                              response at   at this
                                                                                                                                                               this court and have a copy
served on the p!aintiff.
                  plaintiff. A  letter or
                             A[etter   or phone
                                            phone ca[I
                                                     call will not protect you. Your written responseresponse mustmust be  be inin proper
                                                                                                                                    proper legal
                                                                                                                                            lega[ form
                                                                                                                                                   form ifif you
                                                                                                                                                             you want
                                                                                                                                                                  want the court to hear your
case. There may be a court form that you can use for your response. You can find                       find these
                                                                                                            these court
                                                                                                                     court forms
                                                                                                                              forms andand more
                                                                                                                                            more information
                                                                                                                                                    information at the California Courts
Online Self-Help
         Se[f-He[p Center (www.courtinfo.ca.gov/selfhelp), your county law                 [aw library,
                                                                                                library, or
                                                                                                          or the
                                                                                                              the courthouse
                                                                                                                   courthouse nearestnearest you.
                                                                                                                                               you. IfIf you
                                                                                                                                                         you cannot pay pay the filing
                                                                                                                                                                                 fi!ing fee,
                                                                                                                                                                                        fee, ask
                                                                                                                                                                                              ask the
court clerk for a fee waiver form. If      If you do not fi!efile your response on time, you may      may lose
                                                                                                            lose the
                                                                                                                   the case
                                                                                                                         case by  by default,
                                                                                                                                      default, and
                                                                                                                                               and your
                                                                                                                                                     your wages,
                                                                                                                                                            wages, money,
                                                                                                                                                                      money, andand property may
be taken without further warning from the court.
   There are other legal
                       lega[ requirements. You may want to call an attorney right away.               away. IfIf you
                                                                                                                 you do
                                                                                                                      do notnot know
                                                                                                                                  know anan attorney,
                                                                                                                                             attorney, youyou may
                                                                                                                                                                may want
                                                                                                                                                                      want to call an attorney
referral service. If you cannot afford an attorney,attorney, you you may
                                                                      may be eligible for for free [egal
                                                                                                    legal services
                                                                                                           services fromfrom aa nonprofit
                                                                                                                                    nonprofit legal
                                                                                                                                               [ega[ services
                                                                                                                                                       services program.
                                                                                                                                                                  program. You You can locate
these nonprofit groups at the Ca[ifornia
                                     California Legal Services Web site (tvww.lawhelpcalifornia.org
                                                                                      (www.lawhelpcalifornia.org),       ), the California Courts On[ine Online Self-Help
                                                                                                                                                                  Se[f-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association.           association. NOTE:NOTE: The  The court
                                                                                                                                           court has aa statutory lien[ien for
                                                                                                                                                                           for waived fees and
costs on any settlement or arbitration award of            of $10,000 or more in a civil case. The court's   court's lien
                                                                                                                        lien must
                                                                                                                               must be paid
                                                                                                                                          paid before the court will  wil[ dismiss the case.
iAVISO!
iAV/S0! Lo Lohan
               handemandado.
                    demandado.Si      Sinonoresponde
                                               respondedentrodentrodede30  30dias,
                                                                              digs, la
                                                                                     la corte
                                                                                        corte puede
                                                                                               puede decidir
                                                                                                        decidir en su su contra sin escuchar
                                                                                                                                          escuchar su  su version. Lea la informacien
                                                                                                                                                                              informacion a
continuation.
continuacion.
   Tiene 30
   Tiene   30 D1AS
               DIAS DEDE CALENDARIO
                            CALENDAR/O despues de que le entreguen esta citacion              citation yy papeles legales
                                                                                                                       /egales para presentar
                                                                                                                                          presentar una respuesta por     por escrito en esta
corte yy hacer
         hacer que se entregue una copia al            al demandante. Una carta   carte o una Ilamada telef6nica
                                                                                                            telefOnica no lo     Io protegen. Su respuesta por      por escrito tiene que esfar
                                                                                                                                                                                              estar
en formato legal
              legal correcto si desea que procesen su caso en la corte. Es posible que hays                    haya un un formulario que usted pueda usar pare          para su respuesta.
Puede encontrar
         encontrar estos formularios de la corte y            y mss   informaciOn en el
                                                                mas informacion           e/ Centro
                                                                                              Centro dede Ayuda de las Cortes de California (www.sucorte.ca.gov), en la                    /a
biblioteca
bib/iotecade de /eyes
                 /eyes de
                        de susu condado
                                 condado o en    en la
                                                     /a corte
                                                        corte que
                                                                que le    quede mss
                                                                     le quede    mis cerca. Si  Si no puede
                                                                                                        puede pager
                                                                                                                 pagar la /a cuota de presentation,
                                                                                                                                           presentaci6n, pida al secretario de la corte que
le dc
   de un
      un formu/ario
           formulario dede exencidn
                             exencien de  de pago
                                              pago de de cuotas.
                                                           cuotas. Si
                                                                    Sino no presenta su  su respuesta a tiempo, puede perder       perder elel caso por
                                                                                                                                                      por incumplimiento y     y la corte le podia
                                                                                                                                                                                               podra
guitar su sueldo, dinero y
quitar                         y bienes sin mss mas advertencia.
   Hay   otros requisitos legales. Es
   Hay otros                            Es recomendable que !lame       llame a un abogado inmediatamente. Si             Si no conoce a un abogado, puede Ilamar a un servicio de
remisien
remisibn a abogados. Si     Si no puede pagar pagar a un abogado, es        es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legaleslega/es sin fines de   de lucro. Puede        encontrar estos grupos sin fines de lucro
                                                                 Puede encontrar                                          lucro en el sitio web de California Legal    Legal Services,
(www.lawhelpcalifornia.org), en e/
(www.lawhe/pcalifornia.org),             el Centro de Ayuda de las Cortes de California, (www.sucorfe.ca.gov)
                                                                                                         (www.sucorte.ca.gov) o poniendose poni6ndose en contacto con la corte o el          el
             abogados locales. AV1S0:
colegio de abogados                   AVISO: Por  Por ley, la corte tiene derecho a reclamar reclamar las cuotas y los costos exentos por            por imponer
                                                                                                                                                          imponer un gravamen sobre
cualquier recuperacibn
cualquier   recuperaciende        $10,000
                              de$10,    000 o  6 mss
                                                 m6s de valorvalor recibida mediante un acuerdo o una concesiOn    concesion de arbitraje en un caso de derecho civil. Tiene            Tiene que
pagar
pagar e/el gravamen de la corte antes de que la corte pueda desechar el                    el caso.
The name and address of the court is:                                                                                               CASE NUMBER: (Numero
                                                                                                                                                 (NOmero de/
                                                                                                                                                         del Caso):
(El nombre y
(E/                                      SUPERIORCOURT,
             direcciOn de la corte es): SUPERIOR
           y direccion                            COURT,COUNTY
                                                        COUNTY OF
                                                               OF SAN
                                                                  SAN MATEO
400 County Center, Redwood City, CA 94063                                                                                                       20-CIV-01732

The name, address, and telephone
                        telephone number
                                  number ofof plaintifPs
                                              plaintiffs attorney, or plaintiff without an attorney, is: (EI
                                                                                                         (El nombre, la direccion
                                                                                                                        direcciOn y el namero
                                                                                                                                  y e/ numero
            del abogado
de telefono del abogado del demandante, oo del
                        del demandante,    del demandante
                                                demandante que que no
                                                                   no tiene
                                                                       tiene abogado, es):
Patrick N. Keegan, Esq., Keegan & Baker, LLP, 2292 Faraday Avenue, Suite
                                                                   Suite 100,
                                                                         100, Carlsbad,
                                                                              Carlsbad, CA
                                                                                        CA 92008;
                                                                                           92008; (760) 929-9303
DATE:                                                                       Neal I. Taniguchi
                                                                              Clerk, by       /s/ Mia                                                     Marlowe                     , Deputy
(Fecha)                    4/20/2020
                           4/2O/2020                                          (Secretario)                                                                                            (Adjunto)
(For proof
(For proof of         of this summons, use Proof
           of service of                          of Service of Summons (form POS-010).)
                                           Proof of
(Para prueba de entrega de esta citation use el formulario Proof
                                             el formu/ario        of Service of Summons, (POS-010).)
                                                            Proof of
                                               NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
 [S EAL]
                                               1.
                                               1.         as an
                                                     = as an    individualdefendant.
                                                             individual    defendant.
                                               2.    bcx  as the
                                                     ® as the    person
                                                              person    sued
                                                                      sued   underthe
                                                                           under    thefictitious
                                                                                         fictitious name    (specify): DOE 1
                                                                                                    name of (specify):
                 ti-NA2-

                                               3.     xx
                                                     Fx
                                                      —xl on behalf of (specify):
                                                           onbehalf     (specify):ICON
                                                                                   ICONClinical
                                                                                       ClinicalResearch
                                                                                                ResearchLLC,
                                                                                                        LLC, sued
                                                                                                             sued herein
                                                                                                                  herein as
                                                                                                                         as DOE
                                                                                                                            DOE 1

                                                      under:     CCP
                                                      under: = CCP    416.10(corporation)
                                                                    416.10    (corporation)                                                 CCP
                                                                                                                                        0 CCP 416.60
                                                                                                                                                416.60(minor)
                                                                                                                                                       (minor)
                  -OFSO                                          CCP
                                                             ~ CCP    416.20
                                                                   416.20     (defunctcorporation)
                                                                          (defunct     corporation)                                         CCP
                                                                                                                                        0 CCP   416.70
                                                                                                                                              416.70   (conservatee)
                                                                                                                                                     (conservatee)
                 Mf41.
                                                                0 CCPCCP  416.40
                                                                       416.40     (association or
                                                                                (association   or partnership)
                                                                                                  partnership) 0 CCP CCP   416.90
                                                                                                                        416.90  (authorized
                                                                                                                                  (authorizedperson)
                                                                                                                                              person)
                                                                0          (specify): Limited Liability
                                                                     other (specify):
                                                                 xxother                                Company -- California
                                                                                              Liability Company    California Corporation
                                                                                                                              Corporation Code
                                                                                                                                            Code 17061
                                                                                                                                                  17061
                                               4.         by personal
                                                     = by personal    delivery on
                                                                   delivery    on (date)                                                                                                  P.nn I nf
                                                                                                                                                                                          Page 1 of 11
Form Adopted for Mandatory Use                                                          SUMMONS                                                                Code of Civil Procedure §§ 412.20, 465
Judicial Council of California                                                                                                                                                     www.courts.ca.gov
                                                                                                                                                                                   www.courts.ca.gov
SUM-100 [Rev.
           [Rev. July
                 July 1, 2009]
            Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 3 of 34



Attorney or
Attorney or Party  withoutAttorney
             Partywithout   Attorney (Name/Address)
                                   (Name/Address)                    FOR COURT
                                                                     FOR    COURTUSE       USEONLY   ONLY
Patrick N.Keegan,
Patrick N.  Keegan,Esq.
                     Esq.  (SBN
                        (SBN      167698)
                               167698)
Keegan&&Baker
Keegan      BakerLLP,
                   LLP,2292
                        2292   Faraday
                             Faraday   Ave.
                                     Ave. Ste.Ste.
                                               100,100,  Carlsbad
                                                    Carlsbad      CA89200
                                                             CA 9200                 Electr~nically
                                                                                     Electronically
Tele  hone: (760)
Telephone:   (760)929-9303
                    929-9303                                          k7y~
                                                                      by Su5uperrr
                                                                           pen-a  Ceua
                                                                              at CCU
                                                                                          FILED
                                                                                      rt of&F
                                                                                            ~lier~i~ira,~'t`ounty
                                                                                           Calder                 5anmaw()
                                                                                                  ilia. County cf San rrlateo
SUPERIORCOURT
SUPERIOR      COURTOF  OFCALIFORNIA
                           CALIFORNIA                                 ON             4/27/2020
                                                                                     4/27/2020
COUNTY OF  OF SAN
               SANMATEO
                     MATEO                                            ~y           Jsf WaiShan
                                                                                   is/Wai        ShanLee     I.ee
400  COUNTY CENTER
400 COUNTY     CENTER                                                                    Deput,yCserk
                                                                                        Deputy     Clerk
REDWOOD
REDWOOD CITY, CITY,CACA 94063
                         94063

Plaintiff
                            MILLER
                CHRYSTAL L. MILLER

Defendant
Defendant
                    PLC, etetal.
               ICON PLC,      al.
                  AMENI)MENT TO COMPLAINT
                  AMENDMENT                                                                CaseNumber
                                                                                          Case  Number
                                                                                 20-CIV-01732
                                                                                 20-CIV-01732


           NAME (no
FICTITIOUS NAME  (noorder
                     orderrequired)
                            required)

         Upon filing the
         Upon filing the complaint
                          complaintherein,
                                    herein,  Plaintiff(s)
                                           Plaintiff(s)    being
                                                        being    ignorant
                                                              ignorant      oftrue
                                                                       of the  the name
                                                                                   true name   of a Defendant
                                                                                         of a Defendant        and having
                                                                                                        and having

designated
designated   said
           said   Defendant
                Defendant in theincomplaint
                                   the complaint
                                            by the by  the fictitious
                                                   fictitious name of name
                                                                        Doeof1 Doe 1

andhaving
and havingdiscovered
           discoveredthethe
                         truetrue
                              namename   ofDefendant
                                   of said said Defendant  to be Clinical
                                                     to be ICON  ICON Clinical   Research
                                                                          Research LLC    LLC


herebyamends
hereby  amends   thethe complaint
                      complaint     by inserting
                                by inserting such such  true name
                                                  true name  in placeinand
                                                                        place  and
                                                                           stead of stead of such name
                                                                                    such fictitious fictitious nameitwherever it
                                                                                                            wherever
appearsininsaid
appears     said   complaint.
                complaint.


       Apri127,
DATED: April     2020
             27, 2020                                            s/ PatrickN.
                                                                 s/ Patrick N.Keegan
                                                                               Keegan
                                                                          ATTORNEYS   FORPLAINTIFF(S)
                                                                          ATTORNEYS FOR   PLAINTIFF(S)

INCORRECTNAME
INCORRECT NAME(requires
               (requires  order
                        order   thereon)
                              thereon)

                      havingdesignated
         Plaintiff(s) having designated  a Defendant
                                       a Defendant      in complaint
                                                   in the   the complaint
                                                                     by theby the incorrect
                                                                            incorrect name ofname of

and havingdiscovered
and having discoveredthethe
                         truetrue name
                               name      ofsaid
                                    of the  the Defendant
                                                said Defendant
                                                          to be to be

hereby  amends
hereby amends thethe complaint
                   complaint    by inserting
                             by inserting suchsuch   true name
                                               true name  in placeinand
                                                                     place  and
                                                                        stead of stead  of such name
                                                                                 such incorrect incorrect nameit wherever it
                                                                                                     wherever

appears
appears ininsaid
             said  complaint.
                 complaint.


                                                                         ATTORNEYS FORPLAINTIFF(S)
                                                                         ATTORNEYS FOR PLAINTIFF(S)

ORDER
ORDER

         Proper  cause
         Proper cause   appearing
                      appearing    Plaintiff(s)
                                Plaintiff(s)      is / allowed
                                             is / are  are allowed
                                                               to filetothe
                                                                          file the above
                                                                             above       amendment
                                                                                   amendment          to the complaint.
                                                                                             to the complaint.




DATED:
                                                                        JUDGE OF
                                                                        JUDGE OFTHE
                                                                                 THESUPERIOR
                                                                                     SUPERIOR COURT
                                                                                             COURT


CV-1 [Rev.
     [Rev.3/04]
           3/04]                                                                    www.sanmateocourt.org
                                                                                    www.sanmateocourt.org
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page    4nically
                                                                       of 34
                                                             Electronically
                                                             Electro
                                                                     k~ Superior
                                                                        SupemSr :curt
                                                                                        FILED
                                                                                 Ccurt of California,
                                                                                          Cahfornia, County
                                                                                                      Cucnl+ of San Mate
                                                                                                             cf5.1ii MatEu,

                                                                    oN
                                                                    ON               4/20/2020
                                                                     By          is/ Mia Marlowe
                                                                                 Is/ Mia Marlowe
 11 Patrick N. Keegan, Esq. (SBN 167698)                                               Deputy
                                                                                       Dep uty Clerk
    pkeegan@keeganbaker.com
 2 KEEGAN & BAKER, LLP
    2292 Faraday Avenue, Suite 100
 3 Carlsbad, California 92008
    Telephone: (760) 929-9303
 4 Facsimile:
    Facsimile: (760)
                (760) 929-9260

 5   Attorney for Plaintiff
     CHRYSTAL L. MILLER
 6

 7

 8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                              AND FOR
                             IN AND FOR THE COUNTY OF SAN MATEO
   CHRYSTALL.L.MILLER,
10 CHRYSTAL           MILLER,      individually
                                individually      on on)) Case
                                              andand                  20-C IV-01732
                                                                No.: 20-CIV-01732
                                                           Case No.:
   behalf of all others similarly situated,             )
11
11                                                     ))
                                                        ) CLASS
                                                           CLASS ACTION
                                                                  ACTION COMPLAINT
                                                                             COMPLAINT FOR
12                              Plaintiff(s),          ) DAMAGES
                                                           DAMAGES AND RESTITUTION
                                                                             RESTITUTION FOR
                                                       ) VIOLATIONS
                                                          VIOLATIONSOF    OF THE
                                                                              THE LABOR
                                                                                   LABOR CODE,
13                                                     ) AND
                                                           ANDTHE
                                                                THEBUSINESS
                                                                      BUSINESS AND PROFESSIONS
                                                                                     PROFESSIO
           vs.
           vs.                                         ) CODE
                                                           CODE§§§§17200,
                                                                     17200, ET SEQ.
14                                                     )
                                                       )
15 ICON PLC; LYNDA HOLCROFT; and DOES 1- )
   100;                                                    DEMAND FOR
                                                       ) DEMAND        FOR JURY TRIAL
16                                                      )
                                                        )
17                             Defendant(s)
                               Defendant(s).            )
18
                      CHRYSTAL L.
            Plaintiff CHRYSTAL    MILLER (hereinafter
                               L. MILLER (hereinafter"Plaintiff"
                                                      "Plaintiff" or
                                                                  or "MILLER")
                                                                     "MILLER") by her attorneys,
19
     individually and
     individually and on
                      on behalf of all others similarly situated, alleges
                                              similarly situated, alleges upon personal
                                                                               personal knowledge
                                                                                        knowledge as
                                                                                                  as to
20
                                                     other matters
21 herself and her acts stated herein, and as to all other
21                                                         matters upon information and belief as follows:
                                                                   upon information

22          1.      This lawsuit alleges
                    This                 causes of
                                 alleges causes of action
                                                   action for
                                                          for violations
                                                              violations of
                                                                         of the Labor Code, IWC Wage

23 Order No. 4-2001,
             4-2001, and
                     arid the
                           the Business
                               Businessand
                                        andProfessions
                                           ProfessionsCode
                                                       Code§§
                                                            §§17200,      seq. Plaintiff,
                                                               17200,etetseq.  Plaintiff, on behalf of
24
     herself and all others similarly situated as current
                                                  current and
                                                          and former employees of Defendant ICON plc (or
                                                              former employees
25
     "ICON"),
     "ICON"), seek damages and restitution,
                               restitution, including      unpaid balance
                                                       the unpaid
                                            including the         balance of earned overtime wages,
26
     premium wages
     premium wages for
                   for missed
                       missed meal
                              meal and
                                   and rest
                                       rest periods,
                                            periods, penalties,
                                                     penalties,and
                                                                and interest,
                                                                     interest, as
                                                                               as well
                                                                                  well as
                                                                                       as attorney's
                                                                                          attorney's fees
27
28 and costs of this litigation.

                                                     -1-
                                                     -1-
                                         CLASS ACTION COMPLAINT
             Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 5 of 34



 1                                     I.   '   JURISDICTION AND
                                                JURISDICTION  ANDVENUE
                                                                  VENUE

 2              2.      This
                        This Court
                             Court has
                                   has jurisdiction
                                       jurisdiction over
                                                    over this
                                                          this action
                                                               actionunder
                                                                      underthe
                                                                            theCode
                                                                               Codeof
                                                                                    ofCivil
                                                                                      CivilProcedure
                                                                                            Procedure§§4410.10
                                                                                                         10. 10 I
 3
 3 since
     sinceDefendant
           DefendantICON
                     ICONplcplchas
                                hasaaregional
                                      regionalheadquarters
                                               headquarters at
                                                            at and
                                                               and does
                                                                   does business at 601 Gateway Blvd.,'i
                                                                                        Gateway Blvd.,
 4
     Suite 1250, South San Francisco, CA, 94080.
 5
            3.     Venue is proper in this Court under Business & Professions Code § 17203, and Code
 6
 7 ofofCivil
        CivilProcedure
              Procedure§§
                        §§395(a)
                           395(a)and
                                  and395.5,
                                      395.5,because
                                             because Plaintiff,
                                                     Plaintiff, on
                                                                on behalf
                                                                   behalf of
                                                                          of all
                                                                             all other
                                                                                 other persons
                                                                                       persons similarly
                                                                                               similarly
 7

 8 situated, is seeking damages in excess of the jurisdictional minimum of this Court; Defendant ICON

 9 plc
    plcatatallalltimes
                   timesmentioned
                         mentionedherein
                                   hereinhas
                                          hasmaintained
                                              maintainedaaregional
                                                           regional headquarters
                                                                    headquarters in
                                                                                 in San
                                                                                    San Mateo
                                                                                        Mateo County,
                                                                                              County, has

10 transacted
   transacted business
              business within
                       within this                                     County and in the State of California;
                              this judicial district, in the San Mateo County                     California;
11
     I   and the violations of
                            of law herein described have been committed
                                                              committed within      judicial district, in the San
                                                                        within this judicial
12
     I   Mateo County and in the State of California.
                                          California. Moreover, by doing business in this judicial district and
13
     I   committing violations of
         committing violations of the
                                  the Labor
                                      Labor Code
                                            Code and
                                                 and the
                                                     the Business
                                                         Business and Professions Code
                                                                  and Professions Code in this judicial
14

15 I district, Defendants'
               Defendants' conduct has had an adverse effect upon the finances of residents of this judicial
                           conduct has

16 I district.                                  I




17              4.                                    qualify for federal jurisdiction
                        Further, this action does not qualify             jurisdiction under the Class Action
18 I Fairness Act because
     Fairness Act because this action qualifies for the
                                      qualifies for the local controversy exception under
                                                              controversy exception under 28
                                                                                          28 U.S.C.
                                                                                             U.S.C. §
19
     I   1332(d)(4)(A) because
         1332(d)(4)(A) because(1)  more th'an
                               (1) more than two-thirds,
                                              two-thirds, if not
                                                             not all,
                                                                 all, of
                                                                      ofthe
                                                                         theproposed
                                                                             proposed Class
                                                                                      Class consists
                                                                                            consists of California
                                                                                                        California
20
     I   citizens, (2) Defendant Lynda Holcroft is also a citizen of the State of California, (3) all the damages
                                                                     the State
21
     I   occur within the State of California, and (4) within
                                                       within the
                                                              the past  three years,
                                                                  past three  years, no competing class action has
                                                                                     no competing
22
23
23 I been filed.

24                                                  II. PARTIES
                                                    II.   PARTIES

25 I A.
25              PLAINTIFF
                PLAINTIFF
26
                5.      Plaintiff CHRYSTAL L. MILLER is
                        Plaintiff                                 of the
                                                     is a citizen of     state of California, and was (and
                                                                     the state
27
         has been) employed by Defendant ICON plc in the
                                                     the state
                                                         state of
                                                               of California
                                                                  California from
                                                                             from approximately
                                                                                  approximately October 9,
28
                             her resignation
         2017 to the date of her resignation on
                                             on March
                                                March19,
                                                      19,2019.
                                                          2019. During her employment
                                                                During her employment with
                                                                                      with Defendant ICON
                                                          --2-
                                                            2-
                                                CLASS ACTION COMPLAINT
r   ,
                  Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 6 of 34
                                                                                                       ~




         1 plc, MILLER was employed as a Clinical Research Associate in the position of a Clinical Research
                                                  Research Associate

         2
         2 Associate
            Associate II.
         3
         3 B. DEFENDANTS
           B.  DEFENDANTS
         4
         4
                     6.      Defendant ICON
                             Defendant ICON plc
                                            plc is
                                                is a public limited company incorporated
                                                            limited company incorporated in
                                                                                          in the
                                                                                             the Republic
                                                                                                 Republic of
         5'
              Ireland, whose principal executive office is
                                       executive office is located
                                                           located in
                                                                   in Dublin,
                                                                      Dublin, Republic
                                                                              Republic of Ireland,
                                                                                          Ireland, and who keeps
         6
         7 and maintains a regional headquarters located at 601 Gateway Blvd.,
                                                            601 Gateway Blvd., Suite
                                                                               Suite 1250,
                                                                                     1250, South
                                                                                           South San Francisco,
                                                                                                     Francisco,
         7
         g CA
         8  CA94080.
               94080.ICON's ordinary
                       ICON's ordinaryshares
                                        sharesare
                                                aretraded
                                                     tradedon
                                                            onthe
                                                               theNASDAQ
                                                                   NASDAQmarket
                                                                         market under
                                                                                under the
                                                                                       the trading
                                                                                            trading symbol
                                                                                                    symbol

         9 ICLR (NasdaqGS), and is consideted
                                   considered aa foreign
                                                 foreign private issuer. At all relevant times hereto, ICON has
                                                         privateissuer.
        10 done
        10  donebusiness
                 businessininCalifornia
                              California and
                                          and in
                                               inthis
                                                  thisjudicial
                                                       judicial district,
                                                                district, has
                                                                          has employed
                                                                              employed members of the
                                                                                       members of the Class
                                                                                                      Class in
        11
                                                            Defendants have
              California and in this judicial district, and Defendants      controlled the conditions of employment
                                                                       have controlled
        12
              and the method of the payment of wages to Plaintiff and each member
                                                                  and each member of the Class in California and
        13
              in this judicial district.
                               district. Nevertheless,          never obtained
                                         Nevertheless, ICON has never            "certificate of qualification" from
                                                                      obtained aa"certificate
        14
        15
        15 the
             theCalifornia
                 CaliforniaSecretary
                            SecretaryofofState
                                          Statetotodo
                                                    dobusiness
                                                       business in
                                                                 in California,
                                                                    California, and ICON has never been and is not

        16 now qualified with the California Secretary of State to do business
                                                                      business in California.

        17           7.                      HOLCROFT is
                             Defendant LYNDA HOLCROFT is aa citizen
                                                            citizen of
                                                                    of the
                                                                       the State of California, and currently
        18 and continuously since April
               continuously since April 2016
                                        2016 has
                                             has been
                                                 been employed
                                                      employed by
                                                               by ICON,
                                                                  ICON, first,
                                                                        first, in the position of Director,
        19
              Clinical Trial Management, during
                                         during the
                                                the time
                                                     time of
                                                          of Plaintiffs
                                                             Plaintiff's employment, and currently in the position
        20
              of Director, Clinical Trial Managetnent.
                                          Management. In
                                                       In her capacity as
                                                                       as aa Director, LYNDA HOLCROFT
                                                                             Director, LYNDA HOLCROFT oversaw
                                                                                                      oversaw
        21
              the work of
                       of Clinical
                          Clinical Research Associates,    providing guidance
                                            Associates, by providing guidance and oversight to
                                                                              and oversight to the clinical trial
        22
           monitoring employees
        23 monitoring employees ensuring
                                ensuring adherence to project scope,
                                                              scope, SOPs,
                                                                     SOPs, timelines,
                                                                            timelines, and budget requirements
                                                                                       and budget requirements

        24 and is being sued in her capacity as aa'Director   ICON, and
                                                  Director of ICON, and is personally liable under Labor Code §
                                                                        is personally

        25 558.1 as a natural person who is an owner, director,
                                                      director, officer, or managing
                                                                officer, or managing agent
                                                                                     agent of
                                                                                           of ICON,
                                                                                              ICON, Plaintiffs
                                                                                                    Plaintiff's
        26
                             employer.
              and the Class' employer.
        27
                     8.      Plaintiff is unaware of the true names
                                                              names and
                                                                    and capacities
                                                                        capacities of the defendants sued herein as
                                                                                   of the
        28
                                                sues these
              DOES 1 through 100, and therefore sues  these defendants
                                                            defendantsby
                                                                       bysuch
                                                                          suchfictitious  names. Plaintiff alleges
                                                                               fictitiousnames.
                                                             -3-
                                                             -3-
                                                   CLASS ACTION COMPLAINT
            Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 7 of 34



 1 on information and belief that at all relevant times each of the DOE defendants was responsible in I

 2 some manner for the acts,
                       acts, omissions
                             omissions and occurrences herein alleged
                                           occurrences herein alleged and             damages were I
                                                                      and Plaintiff's damages
 3 proximately caused thereby. Plaintiff will amend       this complaint
                                                               complaint to
                                                                          to allege
                                                                             allege the       names and I
                                                                                     the true names
   proximately caused thereby. Plaintiff will amend this
 4
              of the DOE defendants after they have been ascertained. Plaintiff is informed and believe, I
   capacities of
 5
   and based thereon allege, that the'this
                                  the' this Court
                                            Court has
                                                  has both subject matter and personal jurisdiction over I
 6
   DOES 1 through
   DOES       through 100,
                      100, inclusive,   and that
                           inclusive, and    that venue
                                                  venue is  proper in
                                                         is proper    this Court
                                                                   in this               respect to those
                                                                           Court with respect        those
 7

 8 I defendants. Any
                 Anyreference
                     reference made
                               made to
                                     to aa named
                                           named defendant
                                                 defendant by specific name or otherwise, individually I

 9 or plural, is also a reference to the actions or inactions of DOES 1 through 100, inclusive.

10              9.
                9.     Plaintiff is informed and believes, and based         alleges, that at all relevant times,
                                                                     thereon alleges,
                                                               based thereon
11
       I Defendants and DOES
         Defendants and DOES 1 through
                                through 100,
                                        100, inclusive,
                                              inclusive, were the  owners, directors,
                                                              the owners,              officers, agents,
                                                                            directors, officers, agents,
12
       representatives, partners, shareholders, and related or affiliated entities of Defendants, and/or natural
13
       persons
       persons who are the owners,
                           owners, directors,
                                   directors, officers, or managing
                                              officers, or managing agents of ICON,
                                                                    agents of       Plaintiff's and the
                                                                              ICON, Plaintiff's
14

15 Class' employer,
          employer, and
                    and in
                         in doing
                            doing the
                                  the things hereinafter mentioned, were acting in the course and scope
                                      things hereinafter

16 of their agency,
            agency, employment,
                    employment, relationship
                                relationship or retention with the permission, consent, authority and
                                                retention with

17 I ratification
     ratification of Defendants.
                     Defendants. Plaintiff
                                 Plaintiff is
                                           is presently unaware of the true names and identities of those
                                              presently unaware
18 I defendants fictitiously
                fictitiously sued herein as DOES 1 through 100.
19
                                    M.      CLASS
                                            CLASS ACTION
                                                  ACTIONALLEGATIONS
                                                         ALLEGATIONS
20
                10.
                10.                         brought and may
                       This action has been brought         be maintained
                                                        may be maintained as    class action under
                                                                          as aa class        under Code
                                                                                                   Code of
21
                                                                                and there is a well-defined
                                                                  ascertainable and
       Civil Procedure § 382 because the proposed class is easily ascertainable
22
               of interest in the litigation, as described further below.
23 I community of

24              11.
                11.    Plaintiff brings this action on behalf of
                                                              of herself
                                                                 herself and
                                                                         and all
                                                                             all other persons similarly situated
                                                                                 other persons

25 Ipursuant                                    Plaintiff seeks to represent a class of persons defined as
    pursuant to Code of Civil Procedure §§ 382. Plaintiff
26
       Ifollows:
         follows:
27
                All persons employed in the State of California by
                                                                by Defendant ICON plc
                                                                   Defendant ICON    plc as aa Clinical
                                                                                               Clinical Research
                                                                                                        Research
28 ,            Associate in
                Associate  in any
                               any position,
                                    position, including
                                               including Clinical
                                                         Clinical Research
                                                                   Research Associate        Clinical Research
                                                                             Associate I, Clinical      Research
                Associate II and/or Senior Clinical Research
                                                     Research Associate ("Class") at any time commencing on
                                                              Associate ("Class")
                                                          -4-
                                                          -4-
                                             CLASS ACTION COMPLAINT
               Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 8 of 34



 1                   the date four (4) years prior to the filing of this Complaint
                                                                         Complaint and through
                                                                                       through the
                                                                                               the date of trial (the
                     "Class Period").
 21
          Defendants and their shareholders, officers, directors,
                               shareholders, officers, directors, and
                                                                  and managing
                                                                      managing agents
                                                                               agents are
                                                                                      are excluded
                                                                                          excluded from the
 3
      I          Plaintiffisis informed
          Class. Plaintiff      informed and
                                         and believes
                                             believes that over two-thirds
                                                                two-thirds of the Class are citizens of the state of
 4

 5 I California. Plaintiff reserves the right
                                        right under
                                              under California
                                                    California Rule
                                                               Rule of
                                                                    of Court
                                                                       Court 3.765
                                                                             3.765 to
                                                                                   to amend
                                                                                      amend or modify the

 6 Class definition
         definition and Class Period with greater particularity or
                                          greater particularity or further
                                                                   further division
                                                                           division into
                                                                                    into subclasses
                                                                                         subclasses or

 7 limitation to particular issues as warranted
                                      warranted as additional
                                                   additional facts
                                                              facts are
                                                                    are discovered
                                                                        discovered by
                                                                                   by Plaintiff during her
 8 I future investigations.

 9
                     12.
                     12.                                         asaaclass
                                                    maintainableas
                            This action is properly maintainable      classaction.
                                                                            action. Although Plaintiff does not, as
10
      I   yet, know the exact size of the Class, based upon
                                                       upon the
                                                            the nature
                                                                nature of ICON's business, Plaintiff believes
11
      I   that there
          that there are
                     are numerous
                          numerous Class
                                   Class members,
                                         members, and
                                                  and that
                                                       that Class
                                                            Class members
                                                                  members are
                                                                           are geographically
                                                                                geographically dispersed
                                                                                               dispersed
12
   throughout the
13 throughout  the state
                   state of
                         of California.
                            California. Thus,
                                        Thus, the
                                               the Class
                                                   Class isis sufficiently  numerous to make
                                                               sufficiently numerous    make joinder
                                                                                              joinder

     impracticable, ifif not
14 I impracticable,      not completely
                             completely impossible.
                                         impossible. The
                                                     The disposition
                                                         disposition of
                                                                     of the
                                                                        the claims
                                                                            claims of
                                                                                   of the members of the
                                                                                      the members

15 I Class through this
                   this class
                        class action
                              action will
                                     will benefit
                                          benefitboth
                                                  boththe
                                                       theparties
                                                           partiesand
                                                                   andthis
                                                                       thisCourt.
                                                                           Court. In addition, the Class is
16
          readily identifiable from information
                  identifiable from informationand
                                                and records
                                                     recordsininthe
                                                                 the possession
                                                                     possession of
                                                                                of ICON,
                                                                                   ICON, the
                                                                                          the Class
                                                                                              Class and third
17
      I   parties.
18
                     13.
                     13.    There is a well-defined community of
                                                              of interest
                                                                  interest in
                                                                           in the
                                                                               the questions
                                                                                   questions of
                                                                                             of law
                                                                                                law and
                                                                                                    and fact
                                                                                                        fact involved
                                                                                                              involved
19
          affecting the parties to be represented.
                                      represented. The questions of law and fact to the Class predominate over
20

21 questions which may affect individual Class members, including the following:

22            a. Whether Defendants properly
              a.                       properly classified
                                                 classified Plaintiff
                                                             Plaintiffand   other members
                                                                       and other  members of of the
                                                                                                 the Class
                                                                                                     Class as exempt
                 from overtime compensation;
23                                            members of
              b. Whether Plaintiff and other members     of the
                                                             the Class
                                                                 Class worked
                                                                        worked more
                                                                                more than
                                                                                       than eight
                                                                                            eight (8)
                                                                                                   (8) hours
                                                                                                        hours in
                                                                                                               in a day
24               or more than forty (40) hours in a week without overtime      compensation;
                                      failed to pay Plaintiff and
              c. Whether Defendants failed,
              c.                                               and other
                                                                    other members
                                                                          members of thethe Class
                                                                                            Class for
                                                                                                    for their
                                                                                                        their overtime
25               labor;
              d. Whether Defendants failed to provide meal
              d.                                         meal and/or
                                                                and/or rest
                                                                       rest periods
                                                                            periods to
                                                                                    to Plaintiff
                                                                                        Plaintiff and
                                                                                                  and other
                                                                                                       other members
                                                                                                              members
26
                 of the Class;
27            e. Whether Defendants failed to record and/or
              e.                                                 provide Plaintiff
                                                        andlor provide   Plaintiff and
                                                                                   and other
                                                                                        other members
                                                                                               members of of the
                                                                                                              the Class
                 accurate itemized wage statements;
28

                                                            -5-
                                                            -5-
                                                  CLASS ACTION COMPLAINT
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 9 of 34



 1      f. Whether Defendants failed
        f.                      failed to
                                       to pay Plaintiff
                                              Plaintiff and other members
                                                        and other members of
                                                                           of the Class all wages owed
           upon termination or resignation;
 2      g. Whether Defendants'
        g.          Defendants' conduct
                                 conduct violates the Labor Code;
 3         Whether,Defendants'
        h. Whether  Defendants' conduct violates IWC Wage Order No. No. 4-2001; and
        i. Whether Defendants' conduct
                                 conduct is unlawful and/or unfair constituting violations of Business
 4         and Professions Code §§ 17200, et seq.
 5          14.
            14.     Plaintiff and the Class
                                      Class members' claims for restitution and damages arise from and

 6 were caused by Defendants'
                  Defendants' denial and failure to provide overtime wages, failure to provide meal and
                              denial and
 7
     rest periods (and their nonpayment of premium wages
                                                   wages in exchange therefore),
                                                         in exchange therefore), failure
                                                                                 failure to
                                                                                         to pay for all
 8
     hours worked, failure to pay for all wages owed upon termination,
                                                          termination, and failure to provide accurate
 9
     itemized wage statements.
                   statements. Since
                               Since Plaintiff's
                                     Plaintiff's claims
                                                 claims and the claims of the Class members all derived
10
                                                                                                     of the
11 from a common nucleus of operative facts, Plaintiff asserts claims that are typical of the claims
                                          mentioned herein, was
12 Class since she, at all material times mentioned         was employed by ICON
                                                                employed by ICON as aa Clinical
                                                                                       Clinical Research
                                                                                                Research

13 Associate in the position of a Clinical Research Associate II in the state of California; worked more
                                                    Associate II
14 than eight
        eight (8) hours in any given day and more than forry      hours in any given week; did not
                                                             (40) hours
                                                       forty (40)
15
                                                          overtime compensation,
     receive compensation for all hours worked, including overtime compensation, meal periods, or rest
16
                                                            was not paid all wages upon termination.
     periods; did not receive itemized wage statements; and was
17
            15.
            15.                    fairly and
                    Plaintiff will fairly and adequately
                                              adequatelyprotect
                                                         protectthe
                                                                 theinterests
                                                                     interestsof
                                                                               ofthe
                                                                                  theClass.
                                                                                     Class. Plaintiff has no
18
   interest that
19 interest that is contrary
                    contrary to or
                                or in
                                    in conflict
                                        conflict with
                                                 with those
                                                       those members
                                                             members of the
                                                                         the Class
                                                                             Class she
                                                                                    she seelcs    represent.
                                                                                         seeks to represent.

20 Furthermore, Plaintiff                                                       prosecution of complex
                Plaintiff has retained counsel experienced and competent in the prosecution

21 class
   class action
         action litigation
                litigation involving the Labor
                           involving the Labor Code violations alleged
                                               Code violations alleged herein
                                                                       herein to
                                                                              to further ensure such
22
     protection and she intends to prosecute this action vigorously.
23
            16.
            16.                                         by individual members
                    The prosecution of separate actions by            members of the Class would create
24
                                                     with respect
     a risk of inconsistent or varying adjudications with            individual members
                                                          respect to individual members of the Class, which
25
     would establish, incompatible
                       incompatiblestandards
                                    standardsof
                                              ofconduct
                                                 conductfor
                                                         forthe
                                                             theparty
                                                                party opposing
                                                                      opposing the
                                                                                the Class
                                                                                    Class and would lead
26

27 to repetitious trials of
      repetitious trials of the numerous commonquestions
                                numerous common               factand
                                                questionsofoffact  andlaw.
                                                                       law. Plaintiff knows
                                                                                      knows of no

28 difficulty that will
   difficulty that will be encountered        management of
                                       in the management
                           encountered in                of this litigation that would preclude
                                                            this litigation            preclude its

                                                    -6-
                                                    -6-
                                          CLASS ACTION COMPLAINT
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 10 of 34



 1 I maintenance as a class action. As    result, aa class action is far superior to other available methods for I
                                    As aa result,

 2 the fair and efficient.adjudication
                efficient.adjudication 6f
                                       of this controversy.
   I


 3
            17.      Proper and sufficient notice of
                                sufficient notice of this
                                                     this action
                                                          action may
                                                                 may be provided
                                                                        provided to the Class
                                                                                        Class members
                                                                                              members I
 4
     through notice
     through notice by such means
                            means as direct
                                     direct mail,
                                            mail, electronic
                                                  electronic mail, publication
                                                                   publication on the internet,
                                                                                       internet, and/or
                                                                                                 and/or I
 5
     television, radio, and/or print media outlets.
 6
            18.      Plaintiff and
                     Plaintiff and the
                                   the Class have suffered
                                       Class have suffered irreparable
                                                           irreparableharm
                                                                       harmand
                                                                            and damages
                                                                                damages as
                                                                                        as aa result
                                                                                              result of
 7

 8 I Defendants' wrongful conduct as alleged
                          conduct as alleged herein.
                                             herein. Absent
                                                     Absent aa representative
                                                                representative action, Plaintiff and the I

 9 Class
    Classwill
          willcontinue
               continuetotosuffer
                            sufferlosses,
                                   losses,thereby
                                           therebyallowing
                                                   allowing these  violations of law
                                                             these violations    law to
                                                                                      to proceed
                                                                                         proceed without
                                                                                                 without I

10 remedy, and allowing Defendants to retain the proceeds of their ill-gotten gains.

11
            19.      In addition, Defendants have acted or refused to act on
                                                                          on grounds
                                                                             grounds generally
                                                                                     generally applicable
                                                                                                applicable !
12
     to the Class, thereby making appropriate final injunctive relief with respect to the Class as a whole.
13
         IV.      SUBSTANTIVE FACTS
                  SUBSTANTIVE FACTSCOMMON
                                    COMMONTO
                                           TOTHE
                                              THE  PLAINTIFF
                                                 PLAINTIFF   AND
                                                           AND   THE
                                                               THE   CLASS
                                                                   CLASS
14

15          20.      According to its Form 10-K, ICON
                                                 ICON is a public limited company incorporated in the

16 Republic of Ireland, which together with its subsidiary
                                                subsidiary undertakings ("the Subsidiaries", with ICON
                                                           undertakings ("the

17 and
    andthe
         theSubsidiaries
             Subsidiariesbeing
                          beingtogether
                                together "the
                                          "the Group"),
                                                Group"), operates
                                                          operates as
                                                                   as "a
                                                                       "aclinical
                                                                          clinical research
                                                                                    research organization
                                                                                              organization
18 (`CRO'),
18  (`CR0'),providing
             providingoutsourced
                       outsourced development  services on
                                   development services on a global
                                                             global basis
                                                                    basis to
                                                                           to the
                                                                               thepharmaceutical,
                                                                                   pharmaceutical,
19
19 biotechnology  and medical
    biotechnology and            device industries.
                       medical device    industries. The The Group
                                                              Group specialises       (sic) in the
                                                                        specialises (sic)       the strategic
                                                                                                     strategic
20
    development, management and
    development, management    and analysis
                                   analysis of
                                             of programmes
                                                programmes(sic)(sic) that
                                                                      that support
                                                                           support all
                                                                                    all stages
                                                                                        stages of the clinical
21
    development process - from compound
                               compound selection
                                           selection to
                                                      to Phase
                                                         Phase I-IV   clinicalstudies.
                                                                I-IV clinical  studies. The
                                                                                         The Group's
                                                                                             Group's mission
22

23 is to accelerate the development
                        development of
                                    of drugs and devices...."
                                       drugs and devices...." ICON competes with CROs, i.e. Clinical

24 Research
    ResearchOrganizations.
             Organizations.ICON
                            ICONstates
                                  statesthat
                                         that"[t]he
                                              "[t]heCRO
                                                     CROindustry
                                                         industryisishighly
                                                                      highly competitive.
                                                                             competitive. In
                                                                                          In particular,
                                                                                             particular,

25 we
25  wecompete
       competewith
               withother
                    otherlarge
                           largeglobal
                                 globalCROs  forstrategic
                                        CROsfor   strategicrelationships
                                                            relationships with
                                                                          with large
                                                                                largepharmaceutical
                                                                                      pharmaceutical
26
26 companies."
    companies."ICONICONcontracts
                          contractswith  biotechnologyand
                                    withbiotechnology  andpharmaceutical
                                                            pharmaceutical companies
                                                                             companies to perform a wide
27
                                                              market. To
    range of services to assist them in bringing new drugs to marlcet. To that
                                                                           that end,
                                                                                end, ICON
                                                                                     ICON "believes
                                                                                           "believes that it
28
    is one of a select number of CROs with the expertise                  to conduct
                                                 expertise and capability to conduct clinical trials in most
                                                     -7-
                                                     -7-
                                            CLASS ACTION COMPLAINT
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 11 of 34



 11
 1 major
    major therapeutic
          therapeutic areas
                      areas on
                            on aa global
                                  global basis
                                         basis and has the operational flexibility to provide development

 2 services on a stand alone basis or as part of an integrated
                                                    integrated `full
                                                               `full service'
                                                                     service' solution." Such services are
 3
     subject to contractual requirements, government regulations, and ethical considerations. For example,
 4
     ICON is subject to regulation by the FDA and comparable
                                                  comparable non-U.S. regulatory authorities relating to
                                                             non-U.S. regulatory
 5
     our activities in conducting pre-clinical and clinical trials.
                                                            trials. The
                                                                    The clinical trial process
                                                                        clinical trial process must be
                                                                                                    be conducted
                                                                                                       conducted
 6
 7 ininaccordance
        accordancewith
                     withregulations
                          regulationspromulgated
                                      promulgatedby bythe
                                                        theFDA
                                                            FDA under
                                                                   under the  Federal Food, Drug and Cosmetic
                                                                         the Federal
 7

 8 Act, which requires
              requires developmental                        studied in certain ways. In the United
                       developmental drugs to be tested and studied                         United States,

 9 before
    beforehuman
           humanclinical
                 clinicaltesting
                           testingmay
                                   maybegin,
                                       begin,aamanufacturer
                                               manufacturer must
                                                            must file an IND with the FDA. Further, an
                                                                 file an

10 IRB for each medical center proposing                   the clinical
                               propOsing to participate in the          trial must review and approve the
                                                               clinical trial
11
11 protocol
    protocolfor
              forthe
                   theclinical
                        clinicaltrial
                                  trialbefore
                                         beforethe
                                                themedical
                                                    medicalcenter's
                                                             center'sinvestigators
                                                                      investigators participate.
                                                                                    participate. Once     initiated,
                                                                                                  Once initiated,
12
    clinical trials must
    clinical trials  must be conducted        pursuant to
                                 conducted pursuant     to and     accordance with
                                                           and in accordance                             IND, the
                                                                                            applicable IND,
                                                                                 with the applicable
13
14 requirements
     requirementsof ofthe
                       therelevant
                            relevantIRBs,
                                        IRBs,and
                                               andGCP
                                                   GCP regulations.
                                                         regulations. Similarly,                   trials begin,
                                                                                          clinical trials
                                                                       Similarly, before clinical          begin, a
14
   developmental drug
15 developmental drug is tested in pre-clinical studies that
                                                        that are
                                                             are expected
                                                                 expected to
                                                                          to comply with Good
                                                                             comply with Good Laboratory
                                                                                              Laboratory

16 Practice requirements.
            requirements. ICON
                          ICON is also subject to regulation
                                                  regulation by
                                                             by the
                                                                 the DEA
                                                                     DEA which
                                                                         which regulates the distribution,
                                                                               regulates the distribution,

17 recordkeeping, handling, security,
                            security, and
                                      and disposal
                                          disposal of
                                                   of controlled
                                                      controlledsubstances.
                                                                 substances. ICON further highlighted
18 that
18   that"[d]uring
          "[d]uring2018
                    2018we
                         wefurther
                            furtherdeveloped
                                    developedthe
                                              theCNS
                                                 CNS Rating
                                                     Rating Scale Analytics leveraging
                                                            Scale Analytics leveraging our ICONIK
19
     platform. This is enabling a data driven approach to
                                                       to rating
                                                          rating surveillance
                                                                 surveillance that
                                                                              that increases
                                                                                   increases the consistency
20
     of both Clinical and Patient
                          Patient Reported Outcomes in CNS
                                           Outcomes in CNS studies." ICON contracts with physicians
21
     "who serve as investigators in conducting clinical
                                               clinical trials
                                                         trialsto
                                                                totest
                                                                   testnew
                                                                       new drugs on their
                                                                           drugs on  their patients."
                                                                                           patients." ICON's
                                                                                                       ICON's
22
23 contracted
23  contractedphysicians
               physicians are
                           are typically
                                typically located
                                           located "in hospitals, clinics or
                                                       hospitals, clinics          similar sites." ICON's
                                                                             other similar
                                                                          or other

24 contracted
    contractedphysicians
               physiciansserve
                          serveas
                                as"Investigators
                                   "Investigators [who]
                                                   [who] supervise
                                                         supervise administration    the study
                                                                                  of the
                                                                   administration of     study drug to

25 patients
   patients during
            during the
                    the course
                        course of
                               of the
                                   the clinical trial." ICON's profits from the labor of ICON's Clinical
                                       clinicaltrial."
26
26 Research                               biopharmaceutical customers
                                                            customers for         hoursworked.
                                                                                        worked. As a
    ResearchAssociates
             Associatesby
                        bybilling
                           billingICON's
                                   ICON'sbiopharmaceutical             for their
                                                                            their hours
27
     result, ICON requires ICON's Clinical Research Associates to record all of their working hours on a
                           ICON's Clinical
28
     weekly basis in ICON's
                     ICON's on-line
                            on-line timekeeping         which is thereafter reviewed and approved by
                                    timekeeping system, which
                                                  -8-
                                                  -8-
                                             CLASS ACTION COMPLAINT
        Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 12 of 34



 1 ICON's
    ICON'smanagement,
           management,sosothat
                            thatICON's
                                 ICON' sbusiness
                                         businesscould
                                                  couldbill
                                                        billICON's
                                                             ICON'sbiopharmaceutical  customers for
                                                                    biopharmaceutical customers

 2
 2 such
    suchlabor
          laborand
                andtime
                    timerecorded.
                         recorded.
 3
            21.     ICON competes                                                      top five
                         competes with other CROs and seeks to prevent the loss of its top five customers
                                                                                                customers
 4
    by cutting labor costs, achieved in part by unfairly and unlawfully failing to pay Clinical Research
 5
 6 Associates
    Associatesfor
                fortheir
                     theirovertime
                           overtimelabor
                                     laborand
                                           andwrongfully
                                               wrongfully classifying   them as
                                                           classifying them  as exempt
                                                                                exempt from   overtime pay.
                                                                                         from overtime
 6
 7 ICON
    ICONstates
           statesthat
                   that"[d]uring
                        "[d]uringthe
                                  theyear
                                       yearended
                                            ended31
                                                  31December
                                                     December 2018
                                                                 2018 39.5%
                                                                      39.5% ofof our  revenues were derived
                                                                                 our revenues       derived
 7

 8   from our top ffive
                     ve customers,          customer contributing
                        customers, with one customer contributing more
                                                                  more than
                                                                       than 10%            revenues
                                                                            10% of our net revenues

 9 I during the period (14%). During the year ended 31 December 2017 42% of our revenues (including
10 I revenue from reimbursable expenses) were derived
10                                                    from our top five customers, with one customer
                                              derived from
11
                                                           revenue from reimbursable expenses) during
     contributing more than 10% of our revenues (including revenue
12
     the period (21%)....
                (21%).... During
                          During the
                                  the year
                                      year ended
                                            ended 31
                                                  31 December
                                                     December 2016 45% of our net revenues (excluding
13
14 revenue
     revenuefrom
              fromreimbursable
                   reimbursableexpenses)
                                 expenses)were
                                             werederived
                                                  derived from
                                                           from our
                                                                our top
                                                                     top five  customers, with one customer
                                                                          five customers,
14
15                                                                                                 expenses)
15 contributing
     contributingmore
                  morethan
                        than10%
                             10%ofofour
                                      ournet
                                           netrevenues
                                               revenues(excluding
                                                        (excludingrevenue
                                                                     revenue from
                                                                                from reimbursable
                                                                                      reimbursable expenses)

16
16 during
    duringthe
           theperiod
               period(26%)....
                      (26%)....The
                                Theloss
                                    lossof,
                                         of,ororaasignificant
                                                   significant decrease
                                                                decrease in
                                                                          in business
                                                                             business from one or more of

17 these key customers could have a material adverse impact
                                                     impact on our results of operations and financial
18
18 results."
     results."Therefore,
               Therefore,ICON
                          ICONlists
                               listsas
                                     asaarisk
                                          riskto
                                               to their  business that "We depend
                                                   their business          depend on
                                                                                  on aalimited  number of
                                                                                        limitednumber
19
     customers and
     customers andaaloss
                     lossof,
                          of or
                              orsignificant
                                 significantdecrease
                                             decreaseininbusiness
                                                          businessfrom one
                                                                    from   oror
                                                                         one more of of
                                                                                more them    could
                                                                                           could
                                                                                        them        affect
                                                                                                 affect
20
        business." Further, ICON states that "[m]any of our contracts are long-term fixed fee contracts.
    our business."
    our
21
22 Revenues
    Revenuesononthese
                  thesecontracts
                        contractsare
                                  areagreed
                                      agreedininthe
                                                 thecontract
                                                     contract between
                                                              between the
                                                                       the Company
                                                                           Company and the customer and
22
                                                                               of time
23 are based on an assessment of progress towards completion based on the cost of  time and
                                                                                        and reimbursable
                                                                                            reimbursable

24 costs. Factors considered in estimating time requirements
                                estimating time requirements include   the complexity
                                                              include the             of the study, the
                                                                           complexity of

25
25 I number
     number of geographical sites where
               geographical sites where trials
                                         trials are
                                                 are to
                                                      to be
                                                         be conducted
                                                            conducted and the number
                                                                      and the number of patients to be
                                                                                     of patients
26
26 recruited
    recruitedatateach
                  eachsite.
                       site.The
                             TheCompany
                                 Companyregularly
                                         regularly reviews
                                                    reviews the
                                                            the estimated
                                                                estimated hours    each contract
                                                                          hours on each contract to
27
     determine if the budget accurately reflects the
                                                 the agreed
                                                     agreed tasks
                                                            tasks to
                                                                  to be performed taking into account the
28
                                                          ICON lists as a risk to their business that "Many
     state of progress at the time of review." Therefore, ICON
                                                      -9-
                                                      -9-
                                          CLASS ACTION COMPLAINT
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 13 of 34



 1 of our
      our contracts
           contractsare
                     arelong-term   fixedfee
                          long-termfrxed feecontracts.
                                             contracts.We
                                                        Wewould
                                                           wouldlose
                                                                  losemoney      performing
                                                                       moneyininperforming   these
                                                                                           these

 2 contracts
   contracts ififthe
                  thecosts
                      costsof
                           ofperformance
                              performanceexceed
                                          exceedthe
                                                 thefixed
                                                     fixedfees
                                                           feesfor  theseprojects
                                                                forthese  projectsand
                                                                                   andweweare
                                                                                            are unable
                                                                                              unahle to to
 3
     negotiate    changeorder
     negotiate aachange  orderfor
                               forthe
                                    thevalue
                                        valueofof work
                                                work   performed."
                                                     performed."
 4
             22.     ICON contracts with physicians
                                         physicians who
                                                    who serve
                                                        serve as
                                                              as "investigators" in conducting clinical
 5
     Itrials,
       trials,who
              who"supervise
                  "supervise the
                              the administration
                                  administration of
                                                 of the
                                                     theinvestigational
                                                         investigational drug
                                                                         drug to
                                                                               to patients
                                                                                  patients during
                                                                                           during the
                                                                                                  the course of a
 6
     Iclinical
      clinical trial," and who "are typically located
                                              located at
                                                      at hospitals,
                                                         hospitals, clinics
                                                                    clinics or
                                                                            or other
                                                                               other sites."
                                                                                     sites." ICON's Clinical
 7

 8 IResearch
    ResearchAssociates
             Associatesdo
                       do not
                          not choose
                              choose the
                                      the participating
                                          participatingphysicians
                                                        physicians selected
                                                                    selected for
                                                                             for aa particular
                                                                                    particular clinical trial

 9 or make any decision as to
                           to which
                              which participating
                                    participating physicians
                                                  physiciansare
                                                             areselected
                                                                 selectedfor
                                                                          forany
                                                                              anyclinical
                                                                                  clinicaltrial.
                                                                                           trial. Decisions
                                                                                                  Decisions
10 Iregarding
     regardingthe
               theselection
                   selection of
                             of participating
                                participating physicians foraaparticular
                                              physiciansfor    particular clinical
                                                                          clinical trial
                                                                                   trial are
                                                                                         are made
                                                                                             made by
                                                                                                  by clinicians
11
     and/or ICON's
     and/or ICON's senior
                   senior management
                          management and/or
                                     and/or ICON's
                                            ICON's biopharmaceutical
                                                   biopharmaceutical customers.
                                                                     customers. ICON
                                                                                ICON further
                                                                                     further
12
    highlighted that "[w]e also continued to enhance our
                                                     our site
                                                         site and
                                                              and patient recruitment capabilities during
13
    2018 with the expansion
14 2018            expansion of the PMG
                                      PMG Research             through aa partnership
                                                     network through
                                            Research network              partnership with
                                                                                       with the
                                                                                            the Du Page
14

15 Medical Group." Once a participating physician
                                        physician is
                                                  is selected,
                                                     selected, the
                                                                the participating
                                                                    participating physician's
                                                                                  physician's employees

16 are solely responsible for imputing the pre-determined patient information
                                           pre-determined patient information into
                                                                              into Case Report Forms

17 (CRFs) on ICON's biopharmaceutical customer's or
                    biopharmaceutical customer's or ICON'
                                                    ICON'ss Clinical
                                                            Clinical Trial
                                                                     Trial Management
                                                                           Management Software
18 (CTS) system. In
   (CTS) system.  In performance
                      performance of
                                  of their
                                      their duties,
                                            duties, ICON's
                                                    ICON' s Clinical
                                                            Clinical Research Associates travel to the
                                                                              Associates travel
19
                              physicians who
     offices of participating physicians who are
                                             are serving
                                                 servingas
                                                         as"investigators"
                                                            "investigators" for
                                                                            for ICON's
                                                                                ICON's biopharmaceutical
20
      customer's
      customer's clinical trials, at
                 clinical trials, at hospitals,
                                     hospitals, clinics
                                                clinics or
                                                        or other
                                                           othersites.
                                                                 sites. When
                                                                        When and
                                                                             and how
                                                                                 how such
                                                                                     such visits
                                                                                          visits are
                                                                                                 are to
                                                                                                     to be
21
      conducted by ICON'
                   ICON'ss Clinical
                           Clinical Research Associates is pre-defined and pre-determined by clinicians
22

23 and/or
   and/or ICON's senior
                 senior management
                        management and/or ICON's biopharmaceutical customers, who
                                                 biopharmaceutical customers, who create and

           ICON's uniform
24 prepare ICON's uniform guidelines,
                          guidelines, monitoring plans, checklists, forms, and trip report templates for I

25 all such visits. ICON's
                     ICON'sClinical
                            ClinicalResearch Associates are required to perform their monitoring tasks
                                    Research Associates
26
     by using ICON's
              ICON's uniform
                     uniform guidelines,
                             guidelines, monitoring plans,
                                                    plans, checklists,
                                                           checklists, forms, and trip report templates,
27
      and do not make any independent determinations as
                                                     as to  what monitoring
                                                         to what monitoring tasks are
                                                                                  are to be
                                                                                         be performed or I
28
                        reviewed. At
     what data is to be reviewed.  Atsuch
                                      suchhospitals,  clinics or other sites, or remotely, ICON'S
                                           hospitals, clinics                              ICON's Clinical
                                                     --10-
                                                       10 -
                                            CLASS ACTION COMPLAINT
            Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 14 of 34



 11 Research
 1  Research Associates
             Associates review participating physicians'
                        review participating physicians' documentation
                                                         documentation of "administration of
                                                                       of "administration of the

 2
 2I investigational
     investigationaldrug
                     drugto
                          topatients
                             patients during
                                      during the
                                              the course
                                                  course of
                                                         of a clinical trial," as required by the protocol and
 3
      ICON's Standard
      ICON's  Standard Operating
                         Operating Procedures,   (SOPs), by
                                    Procedures, (SOPs),  byutilizing
                                                             utilizingICON's   uniform guidelines, monitoring
                                                                        ICON's uniform
 4
      plans,
      plans, checklists,  forms, and
             checklists, forms,   and trip
                                       trip report templates for
                                            report templates  for all               ICON's Clinical
                                                                   all such visits. ICON's            Research
                                                                                             Clinical Research
 5
    I Associates  do not exercise
      Associates do         exercise discretion
                                       discretion by
                                                   by determining
                                                       determining which      patient information
                                                                       which patient   information should
                                                                                                    should be
 6
 7 documented
      documented bybythetheparticipating
                             participating physicians.
                                            physicians. In
                                                        In fact,
                                                            fact, ICON's
                                                                   ICON's Clinical
                                                                            Clinical Research   Associates are
                                                                                      Research Associates
 7
 8
 8 prohibited
    prohibited from
                fromimputing
                     imputing or
                               orchanging
                                  changing any
                                            anypatient
                                                patient information
                                                         information or
                                                                     or documentation  imputed by
                                                                         documentation imputed

 9 I participating physicians' employees into CRFs.
                               employees into CRFs. Rather, ICON's Clinical Research
                                                            ICON's Clinical Research Associates only

10 I function is to review and report on the information and documentation recorded and reported by the

11
11 participating
      participatingphysicians'
                     physicians'employees
                                 employeesas  asdetermined
                                                 determined byby the
                                                                  the protocol
                                                                      protocol and    ICON's Standard
                                                                                 and ICON's    Standard Operating
                                                                                                         Operating
12
                                         ICON'ss uniform guidelines, monitoring plans, checklists, forms, and
    I Procedures (SOPs), by utilizing ICON'
13
    I trip report
           report templates
                   templates for all
                                  all such
                                       such visits.
                                             visits. Specifically,  ICON's Clinical
                                                      Specifically, ICON's     Clinical Research    Associates are
                                                                                        Research Associates
14

15 required after each visit to make a written report report of their visit that is given to their direct superiors
                                                                their visit

                                                ICON's uniform guidelines and monitoring plans, filling
16 (for their review and approval) by following ICON's

17 I out and collecting ICON's forms,
                               forms, and filling out ICON's uniform trip
                                                                     trip report
                                                                          report templates
                                                                                 templates (completed
18 I visit reports are referred
                       referred to as "trip" reports).
                                             reports). Moreover,
                                                       Moreover, ICON's
                                                                 ICON's Clinical
                                                                        Clinical Research
                                                                                 Research Associates are
19
     I
         not the
             the only
                 only persons
                      persons who
                              who monitor
                                  monitor and
                                          and review
                                               review the
                                                       the information
                                                            information and
                                                                        and documentation
                                                                            documentation recorded and
20
     I reported by the participating
                       participating physicians'
                                     physicians' employees.
                                                 employees. Instead, ICON's Clinical Research Associates
                                                                     ICON's Clinical
21
     are merely the lowest or one of the lowest levels
                                                levels of
                                                       of persons
                                                          persons employed
                                                                  employed by ICON to
                                                                           by ICON to monitor
                                                                                      monitor and review
                                                                                                  review
22 I
23 I the information and documentation recorded and
                                                and reported
                                                    reported by theparticipating
                                                             bythe                physicians' employees.
                                                                    participatingphysicians'

24 I Furthermore, ICON's Clinical
                         Clinical Research Associates do not make determinations
                                           Associates do                         whether or not the
                                                                  determinations whether

25 I participating physiciansare
     participating physicians are in
                                   in compliance with the
                                      compliance with the protocol
                                                          protocol and ICON's  Standard Operating
                                                                       ICON's Standard  Operating
26 Procedures (SOPs). Decisions on whether     or not the participating physicians are in compliance with
                         Decisions on whether or
27
   I the protocol and ICON's  Standard Operating Procedures (SOPs) are made by clinicians (e.g. Clinical
                      ICON's Standard
28
                                                ICON's senior management (e.g. Biostatisticians,
     Scientists and/or Medical Monitors) and/or ICON's                            Biostatisticians, Project
                                                    - 11 -
                                                    -11-
                                             CLASS ACTION COMPLAINT
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 15 of 34



                          Managers) and/or
 1 I Managers and/or Data Managers) and/or ICON's
                                           ICON's biopharmaceutical
                                                  biopharmaceutical customer's
                                                                    customer's senior management

 2
 2 (e.g.
     (e.g.Biostatisticians,
           Biostatisticians,Project
                             ProjectManagers
                                    Managersand/or
                                             and/or Data
                                                    Data Managers).
 3
             23.                                                    Associates in all positions were not
                    At all relevant times, ICON's Clinical Research Associates
 4
     compensated at a rate no less than one and a half times
                                                       times their
                                                              their regular
                                                                    regular rate
                                                                            rate of pay for hours worked in
                                                                                 of pay
 5
     excess of eight (8) hours in a day or forty (40) hours
                                                      hours in    workweek, and were improperly classified
                                                            in aa workweek,
 6
                                   from overtime
     as salaried employees, exempt from overtimepay.  Specifically,ICON'
                                                 pay. Specifically, ICON'ss Clinical Research Associates
                                                                                              Associates
 7

 8 in all positions are not properly exempt from overtime
                                                 overtime pay
                                                          pay under
                                                              under any
                                                                    any exemption, either the executive

 9 exemption
    exemptioncontained
              contained in
                         inWage
                           WageOrder
                                Order 4-2001,
                                       4-2001,Section
                                               Section 1(A)(1),
                                                        1(A)(1), or
                                                                  orthe  administrative exemption
                                                                     theadministrative   exemption

10 contained in Wage Order 4-2001, Section 1(A)(2), or the professional exemption contained in Wage
                           4-2001, Section
   I


11
11 Order
     Order4-2001,
           4-2001,Section
                    Section1(A)(3),
                            1(A)(3),(codified
                                      (codifiedatat88Ca1.Code
                                                      Cal.Code Regs.,
                                                               Regs., tit.
                                                                       tit. 8,     11040(1)(A)). Specifically,
                                                                            8, §§ 11040(1)(A)).    Specifically,
12
     ICON'ss Clinical
   I ICON'   Clinical Research Associates in all positions were not and are not properly exempt under the
                      Research Associates
13
     executive exemption because they are not employed to to manage
                                                             manage the
                                                                     the affairs
                                                                          affairs of      recognized subdivision
                                                                                   of aa recognized  subdivision
14
                   or ICON's
15 or unit of ICON or                                     they do not
                      ICON's biopharmaceutical customers; they    not customarily
                                                                      customarily and regularly
                                                                                      regularly direct

16 I the work of two or more other employees of ICON
                                                ICON or
                                                     or the
                                                        the employees
                                                            employees of ICON's biopharmaceutical

17 customers;
17  customers; and
                and they
                     they do
                           do not
                               not have
                                    have the
                                          the authority
                                               authority to hire
                                                            hire or
                                                                 or fire
                                                                     fire other
                                                                          other employees
                                                                                 employees of ICON
                                                                                              ICON or the
18 employees
18  employeesofofICON's
                  ICON'sbiopharmaceutical
                         biopharmaceutical customers.   Cal.Code Regs.,
                                           customers. 8 Cal.Code Regs., tit. 8,     11040(1)(A)(1).
                                                                             8, §§ 11040(1)(A)(1).
19
     Further, ICON's
              ICON's Cliiiical
                     Clinical Research
                               Research Associates in all positions were not and are not properly classified
                                                                                     not properly
20
     as exempt under the administrative exemption
                                        exemption because
                                                  because their
                                                           their job
                                                                  job duties
                                                                      duties are not directly related to the
                                                                             are not
21
                                    operations of
     management or general business operations of ICON
                                                  ICON or ICON's biopharmaceutical customers; and
                                                       or ICON's
22

23 they do not customarily and regularly exercise discretion and independent
                                                  discretion and             judgment in carrying out
                                                                 independent judgment

24 I job duties as to matters
                      matters of
                              of significant
                                 significant to ICON's business because they are engaged in production

25 aspects of ICON's business as opposed to administrative functions of
                                            administrative functions    ICON'ss business and they do
                                                                     of ICON'
26
       not have the authority or power to make an
                                               an independent
                                                  independent choice
                                                               choice with
                                                                      with respect
                                                                           respect to
                                                                                    to matters
                                                                                       matters of
                                                                                               of significance.
                                                                                                  significance.
27
     I Id. § 11040(1)(A)(2). Lastly,
                               Lastly, ICON's
                                       ICON's Clinical Research Associates in all positions were not and are
                                              Clinical Research
28 I
       not properly exempt under the professional exemption
                                                    exemption because
                                                              because they
                                                                       they are  not primarily engaged in an
                                                                             are not
                                                    --12-
                                                      12 -
                                           CLASS ACTION COMPLAINT
             Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 16 of 34



 1 occupation commonly recognized as a learned or artistic profession; they are not required to have any
              commonly recognized

 2 specific degree or license
                      license or training, as any university or college degree will suffice; and they are not
 3
         licensed by the State of
                               of California
                                  California and primarily engaged in the practice of law, medicine, dentistry,
 4
     optometry,  architecttire,engineering,
     optometry, architecture,   engineering,teaching,
                                               teaching,ororaccounting.
                                                             accounting.Id.Id.§§11040(1)(A)(3).
                                                                                 11040(1)(A)(3). Each of the
 5
 6 exemptions
     exemptions- -administrative,
                   administrative,executive
                                    executive and
                                                and professional
                                                     professional -- require
                                                                     require that the employee
                                                                                      employee be
                                                                                                be "primarily
                                                                                                   "primarily
 6
 7 Iengaged
     engagedin"
             in"the
                 theduties
                     dutieswhich
                            whichmeet
                                   meetthe
                                        the test
                                             test for
                                                  for the
                                                      the exemption. The term "primarily
                                                                                "primarily engaged in" means
 7

 8 I that more than one-half of the employee's
                                    employee's work time must be spent engaged in exempt work and

 9 I differs substantially from
     differs substantially from the
                                 the federal
                                     federal test
                                             test which
                                                  which simply
                                                        simply requires
                                                               requiresthat
                                                                        that the
                                                                              the "primary
                                                                                  "primary duty"
                                                                                           duty" of the
10 I employee falls within the exempt
                               exempt duties.
                                      duties. At all relevant times, ICON's
                                                                     ICON's Clinical Research Associates
11
     I   in all
            all positions
                 positions were
                           were not
                                not and
                                     and are
                                          are not
                                               notproperly
                                                   properly classified
                                                             classified as
                                                                        as exempt
                                                                            exempt under
                                                                                   under any
                                                                                         any exemptions
                                                                                              exemptions -
12
                                       professional -- because
         administrative, executive and professional    because they
                                                               they are
                                                                    are not and
                                                                            and were
                                                                                were not
                                                                                     not primarily engaged in
13
     I   the duties which meet the test for any exemption, i.e. they did not spend more than one-half of their
14

15 I work time engaged in exempt work.

16            V.      SUBSTANTIVE FACTS
                      SUBSTANTIVE FACTSRELATED
                                        RELATEDTO
                                                TOMILLER'S
                                                   MILLER'SINDIVIDUAL CLAIMS
                                                             INDIVIDUAL CLAIMS

17              24.     MILLER was
                        MILLER was first employed by ICON as a Clinical
                                                               Clinical Research
                                                                        Research Associate
                                                                                 Associate in the position
18 I of a Clinical Research Associate II on or
                                            or about
                                               about August
                                                     August 1,
                                                            1, 2017.
                                                               2017. Throughout her entire employment
19
19 with
     withICON,
          ICON,MILLER
                 MILLERwould
                           wouldperform
                                   performher
                                            herduties
                                                dutiesas asaaClinical
                                                             ClinicalResearch
                                                                      Research Associate
                                                                                Associate remotely from her
20
     California residence
   I California residence or
                          or by traveling   from her California
                                 traveling from                     residence to
                                                        California residence  to the offices of
                                                                                             of participating
                                                                                                participating
21
   I physicians who are serving as "investigators"
                                    "investigators" in
                                                     in ICON's
                                                         ICON's biopharmaceutical
                                                                 biopharmaceutical customer's
                                                                                    customer's clinical trials,
22

23 at hospitals, clinics or other sites assigned to her by her supervisors at ICON.
                                                                              ICON. Throughout her entire

     employment with
24 I employment with ICON,
                     ICON, MILLER
                           MILLER would
                                  would perform
                                        perform her
                                                her duties
                                                    duties as
                                                           as a Clinical Research Associate by

25 I following ICON's
               ICON's uniform guidelines and monitoring plans and checklists, filling out and collecting
                      uniform guidelines
26
26 ICON's
    ICON'sforms,
              forms,and
                     andfilling
                          fillingout
                                  outICON's
                                      ICON'suniform   visitreport
                                             uniformvisit    reporttemplates
                                                                    templates after
                                                                               after each
                                                                                     each visit
                                                                                          visit she
                                                                                                she performed.
                                                                                                    performed.
27
    Throughout her
    Throughout    her entire employment    with ICON,
                               employment with  ICON, sheshe would
                                                              would also
                                                                      also prepare
                                                                           prepare written
                                                                                    written trip
                                                                                            trip reports
                                                                                                 reports of her
28
    visits for her superiors at ICON for the clinic trials she was assigned from her California residence,
                                                        13--
                                                      - 13
                                              CLASS ACTION COMPLAINT
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 17 of 34



 1 and
    andshe
        shewould
            wouldparticipate
                  participateininteleconferences
                                   teleconferences with
                                                   with her
                                                        her superiors
                                                             superiors at ICON
                                                                           ICON from
                                                                                 from her
                                                                                      her California
                                                                                          California

 2 residence.
 2   residence.Throughout
                Throughouther
                           herentire
                               entireemployment
                                      employmentwith  ICON, MILLER's
                                                with ICON,  MILLER's job
                                                                      job duties
                                                                          duties or responsibilities
                                                                                 or responsibilities
                                                                          ~
 3                                                             and she
                                                                   she did
                                                                       did not
                                                                            not perform
                                                                                perform duties which meet the
 3 asasa aClinical
           ClinicalResearch
                     ResearchAssociate
                              Associatedid
                                         didnot
                                             notrequire
                                                 require her
                                                           her and
 4
     test for any exemption
                    exemption from
                               from overtime
                                    overtime pay
                                              pay —   i.e.administrative,
                                                   — i.e.  administrative,executive
                                                                           executive or  professional exemption
                                                                                      or professional
 5
     —because
     —    becauseshe
                   shewas
                       wasnot
                           notprimarily
                               primarilyengaged
                                         engagedininthe
                                                     theduties
                                                          dutieswhich
                                                                 whichmeet
                                                                       meetthe   testfor
                                                                             thetest  forany
                                                                                          any exemption,
                                                                                              exemption, i.e. she
 6
 7 did not spend more than one-half of her work time is engaged in exempt work.
 7

 8g          25.    Throughout her
                    Throughout her entire
                                   entire employment
                                          employmentwith   ICON, MILLER
                                                     with ICON,  MILLERwas
                                                                        was required
                                                                             required to
                                                                                       to and
                                                                                          and did

 9 record
     recordallallher
                  herworking
                      workinghours
                              hourssosothat
                                        thatICON
                                             ICONcould
                                                  could bill
                                                        bill its
                                                              its biopharmaceutical
                                                                  biopharmaceutical customers, for her time.

10 Although
10  Although she
              she regularly
                   regularly worked in excess
                             worked in        of eight
                                       excess of eight (8)
                                                        (8) hours
                                                            hours in     day, and
                                                                   in aa day, and forty
                                                                                  forty (40)
                                                                                        (40) hours
                                                                                             hours in
                                                                                                   in a
11
11
      workweek, MILLER was not compensated for her
                               compensated for her hours
                                                   hours because
                                                         because ICON classified her,
                                                                 ICON classified her, like all other
12                                       1
      members of the Clas,
      members        Class, as a salaried employee who was
                                          employee who     exempt from overtime
                                                       was exempt      overtime pay,
                                                                                pay, despite the fact
13
13
      that MILLER, like all other members of the Class,
                                                 Class, do
                                                        do not
                                                           not meet the requirements of any exemption.
                                                               meet the
14

15           26.     Specifically, throughout her
                     Specifically, throughout her entire
                                                  entire employment with ICON,
                                                         employment with ICON, MILLER
                                                                               MILLER regularly
                                                                                       regularly

16 worked
16  workedmore
           morethan
                thaneight
                     eight(8)
                           (8)hours
                               hours in
                                      inaaday
                                           dayand
                                               andmore
                                                  more than
                                                        than 40
                                                             40 hours
                                                                hours in
                                                                       in aa week,
                                                                             week, including
                                                                                    including working
                                                                                              working

17 evenings
    eveningsand
             andon
                 onweekends.
                   weekends.InInMILLER's
                                 MILLER'saverage
                                          averagework
                                                 workweek,
                                                      week,MILLER worked an average of 15-
                                                           MILLER worked
18 20 hours of uncompensated overtime per week.

19
19
             27.     Defendants knew, or
                     Defendants knew, or reasonably should have
                                         reasonably should have known,
                                                                known, that MILLER worked
                                                                       that MILLER worked
20
20                                           1
      uncompensated overtime hours on a regular
                                        regular basis
                                                basis since
                                                      since MILLER
                                                            MILLER was
                                                                   was required
                                                                       required to  and did record all
                                                                                 to and
21
21                    1
                                                                          i
                                            ICON could
      such overtime hours each week so that ICON could bill
                                                       bill its  biopharmaceutical customers for her time
                                                             its biopharmaceutical
22
23
23 and
    andsuch
        suchrecorded
             recordedovertime
                      overtimehours
                               hours was
                                     was seen
                                         seen and approved by her
                                                  approved by her superiors at ICON.
                                                                  superiors at        In addition,
                                                                                ICON. In addition,

24 MILLER's
    MILLER'ssuperiors
              superiorsreceived
                         receivedemails
                                  emailsfrom
                                         fromMILLER
                                             MILLERduring
                                                    during time  periods that
                                                            time periods that her superiors knew, or

25 reasonably
25   reasonablyshould
                shouldhave
                       haveknown,
                            known,totoaacertainty
                                         certainty that  MILLER was
                                                    that MILLER was working
                                                                    working more than eight (8) hours
26             forry (40) hours in a week.
   in a day or forty
27
27

28
28

                                                        14--
                                                      - 14
                                             CLASS ACTION COMPLAINT
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 18 of 34



 1          28.      Given her site
                     Given     site monitoring duties and assignments,
                                    monitoring duties                  MILLER's performance
                                                          assignments, MILLER's performance of her

 2 duties and assignments
              assignments as a Clinical Research Associate was not
                                                               not conducive to working
                                                                                working less than eight
 3
     (8) hours in a day or 40 hours in a week.
 4
            29.      Despite the fact that MILLER's
                                           MILLER's managers knew that MILLER was working more than
 5
 6 eight
     eight(8)
           (8)hours
               hoursinina aday
                            dayoror4040hours
                                        hoursininaaweek,
                                                    week,MILLER's
                                                          MILLER'ssuperiors
                                                                   superiors did
                                                                              did not
                                                                                  not intervene
                                                                                       intervene and
                                                                                                 and instruct
                                                                                                      instruct
 6
 7 MILLER
     MILLERtotostop
                  stopworking
                        workingthose
                                   thosehours.
                                         hours. Instead,
                                                  Instead,MILLER's
                                                          MILLER'ssuperiors
                                                                   superiorsrefused
                                                                             refused to
                                                                                      to adjust
                                                                                         adjust her
                                                                                                her site visits
 7
                                                                 within an eight (8) hour day or forty
 8 or work load to ensure that MILLER could perform her position within

 9 (40) hour week.

10          30.      Further, at all relevant times, ICON
                                     relevant times, ICON did
                                                          did not
                                                              not have
                                                                  have a legally compliant meal and rest
11
     period policy for its ICON's Clinical Research Associates. Moreover, during her entire employment
                           ICON's Clinical
12
                                          miss meal
     with ICON, MILLER would regularly miss     meal and
                                                      and rest
                                                           restperiods
                                                               periodsprescribed
                                                                       prescribedby  law. Because ICON
                                                                                  bylaw.
13
14 reimbursed
     reimbursedher
                herfor
                    forany
                        anyexpenses
                            expenseswhile
                                     whiletraveling,
                                           traveling, ICON
                                                       ICON was
                                                              was aware,
                                                                   aware, or
                                                                          or should have been aware that
14

15 MILLER worked in
   MILLER worked in excess
                    excess of
                           of six hours in a day
                                             day without
                                                 without aa meal
                                                            meal period,
                                                                 period, and
                                                                         and regularly
                                                                             regularly worked
                                                                                       worked in excess

16 of ten hours in a day, without her statutorily
                                      statutorily mandated
                                                  mandated second
                                                            secondmeal
                                                                  mealperiod.
                                                                       period. As such, MILLER, and

17 all other members of the Class, were regularly denied their
                                                         their second meal period,
                                                                           period, in violation of Labor
18 I Code § 226.7.

19
                                 VI.    FIIZST  CAUSE OF
                                        FIRST CAUSE      OF ACTION
                                                             ACTION
20                                            1198 -- Failure to Pay Overtime Compensation
           Violation of Labor Code §§ 510 and 1198
                                       (Against All Defendants)
21
            31.      Plaintiff and the Class hereby incorporate by this reference each and every preceding
                                                    incorporate by
22
23
23 I paragraph
     paragraph of
               of this Complaint
                       Complaint as
                                 as if
                                    if fully set forth herein.

24          32.                                                             shall not be employed more
                     Labor Code § 510 provides that employees in California shall

25 I than
25   than eight (8) hours in
                          in any
                             any workday or forty (40) hours in a workweek unless they receive additional
26
26 I compensation
     compensation beyond
                  beyond their   regular wages in amounts specified by law.
                           their regular
27
           33.     Labor
                   Labor Code
                           Code § 1194
                                    1194 establishes         employee's right
                                           establishes an employee's       right to
                                                                                 to recover
                                                                                     recover unpaid
                                                                                              unpaid overtime
                                                                                                      overtime
28
     compensation, interest
     compensation,  interest thereon,
                              thereon,together
                                       togetherwith
                                                withthethecosts
                                                           costsofofsuit,
                                                                     suit,and
                                                                           andattorneys'
                                                                               attorneys'fees.
                                                                                          fees. Labor Code §
                                                      --15-
                                                        15 -
                                           CLASS ACTION COMPLAINT
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 19 of 34



 1 1198 states that the employment       emploIyee for
                        employment of an employee  for longer
                                                       longer hours than those fixed by the Industrial

 2 I Welfare Commission
 2           Commission is
                        is unlawful.
 3
            34.     Defendants have
                    Defendants have intentionally
                                    intentionally and
                                                  and improperly
                                                      improperly designated
                                                                 designated Plaintiff
                                                                            Plaintiff and
                                                                                      and the
                                                                                           the Class
                                                                                               Class as
 4
     exempt from overtime
                 overtime pay in order to avoid
                                          avoid payment
                                                payment of
                                                        of overtime
                                                           overtime wages
                                                                    wages and
                                                                          and other
                                                                              other benefits
                                                                                    benefits in
                                                                                             in violation
                                                                                                violation
 5
     of the Labor Code and Industrial Welfare Commission requirements.
 6
            35.     In particular, Plaintiff and other members
                                                       members of
                                                               of the
                                                                  the Class are not properly classified as
 7

 8 executives under Industrial
                    Industrial Wage
                               Wage Order
                                    Order No.
                                          No. 4-2001
                                              4-2001 because
                                                     because (a)
                                                              (a) their job duties do not involve the
                                                                  their job

 9 management of a recognized department or subdivision; (b) they
                                                             they do not supervise the work of two or
10 more
10  moreemployees;
         employees;(c)
                    (c)they
                        theydo
                             donot
                                nothave
                                    haveauthority
                                         authority to
                                                    to hire or fire
                                                       hire or  fire other
                                                                     other employees,
                                                                           employees, nor do they make
11
                                                 other employees;
     recommendations on the hiring and firing of other employees; (d)
                                                                  (d) they do not act with independent
12
                                                                     in the duties which meet the test for
     judgment and discretion; and (e) they are not primarily engaged in
13
     the exemption, i.e. less than one-half of their work time is spent engaged in exempt work.
14

15          36.     Further, Plaintiff and other members of the
                                                            the Class
                                                                Class are
                                                                      are not properly classified as exempt

16 as professionals under                                  because (a) they are not licensed or certified
                    under Industrial Wage Order No. 4-2001 because

17 by
    bythe
        theState      California;(b)
            StateofofCalifornia;  (b)they
                                      theyare
                                           arenot
                                               notengaged
                                                   engagedin
                                                           inan
                                                              anoccupation
                                                                 occupation commonly
                                                                             commonly recognized as a
                                                                                      recognized as
18 learned or artistic profession; (c) they do not act with independent judgment and discretion; and (d)

19
     they are not primarily engaged in the duties which meet
                                                        meet the
                                                             the test for the exemption, i.e. less than one-
                                                                 test for
20
     half of their work time is spent engaged in exempt work.
21
            37.                                        Class are not properly classified as administrators
                    Plaintiff and other members of the Class
22
23 under Industrial Wage Order No. 4-2001 because (a) they do not perform office or non-manual work
                                                              not perform

                                                               operation of their employer; (b) they do
                                                      business operation
24 directly related to management policies or general business
25 not act customarily and regularly exercise discretion and
                                                         and independent
                                                             independent judgment;
                                                                         judgment; and (c) they are not
26
                                                         for the
     primarily engaged in the duties which meet the test for the exemption,
                                                                 exemption, i.e. less than one-half of their
27
     work time is spent engaged in exempt work.
28

                                                   -16-
                                                   - 16 -
                                          CLASS ACTION COMPLAINT
              Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 20 of 34

i




    1           38.    At all times relevant herein, from
                                                     from time
                                                          time to
                                                               to time,
                                                                  time, Plaintiff and the Class have worked

    2
    2 more than eight (8) hours in a workday, and/or more than forty (40) hours in a work week.
    3
    3           39.    At all times relevant hereto, Defendants
                                                     Defendants failed
                                                                failed to
                                                                        to pay Plaintiff and the Class overtime
                                                                           pay Plaintiff
    4
        compensation
        compensation for the hours they have worked in excess of the maximum hours permissible by law as
                                                                 the maximum
    5
        required by Labor Code §§ 510
                                  510 and 1198.
                                          1198. In
                                                 In fact,
                                                     fact, however,
                                                           however, Plaintiff and the Class were regularly
    6
    7 required
        requiredtotowork
                     workovertime
                          overtimehours
                                   hourswithout compensation.
                                        withoutcompensation.
    7
    g
    8           40.    By virtue of Defendants' unlawful failure to pay additional compensation to Plaintiff

    9 and
       andthe
            theClass
                Classfor
                       fortheir
                            theirovertime
                                  overtimelabor,
                                           labor,Plaintiff
                                                  Plaintiffand
                                                            and the
                                                                 the Class
                                                                     Class have suffered, and
                                                                           have suffered, and will
                                                                                              will continue
                                                                                                   continue to

10 suffer, damages in amounts which are presently unknown to them but
                                                          to them but which
                                                                      which exceed the jurisdictional
11
        limits of this Court and which will be ascertained according to proof at trial.
12
                41.                                informed and
                       Plaintiff and the Class are informed and believe,
                                                                believe, and
                                                                         and based upon that information and
                                                                             based upon
13                                         1



        belief allege, that Defendants knew or should have known
                                                           known that Plaintiff and the Class did not qualify
                                                                 that Plaintiff
14

15 as exempt from overtime pay and purposely elected not to pay
                                                            pay them
                                                                them for their overtime labor.

16              42.    Defendants acted and are acting intentionally toward
                                                                     toward the
                                                                            the Plaintiff
                                                                                Plaintiff and the Class with a

17 conscious disregard of their rights, or the consequences
                                               consequences to
                                                             to them,
                                                                them, with
                                                                      with the  intent of depriving them of
                                                                            the intent
18 property and legal rights and otherwise causing
                                           causing them injury.
19
                43.    Plaintiff and the Class request recovery of
                                                                of overtime
                                                                   overtime compensation
                                                                            compensation according to proof,
20
        interest, attorney's
        interest, attorney's fees
                             fees and
                                  and cost
                                      cost pursuant
                                           pursuant to
                                                     to Labor
                                                        Labor Code
                                                              Code §§
                                                                   §§ 218.5
                                                                      218.5 and
                                                                            and 1194(a),
                                                                                1194(a), as
                                                                                         as well
                                                                                            well as the
21
        assessment
        assessment of any statutory penalties against Defendants,
                                    penalties against Defendants,in
                                                                  in aa sum
                                                                        sum as
                                                                            as provided
                                                                               provided by the Labor Code
22
23
23 and/or
    and/orother  statutes.
           otherstatutes.

24              44.    Further, Plaintiff and the Class
                                                  Class are
                                                        are entitled
                                                            entitled to
                                                                      to seek
                                                                         seek and recover reasonable
                                                                              and recover reasonable attorneys'

25 fees and costs pursuant to Labor Code §§ 218.5 and 1194.
26
        ///
27
        ///
28
        ///
                                                         --17-
                                                           17 -
                                               CLASS ACTION COMPLAINT
          Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 21 of 34



 1                               VI. SECOND
                                        SECOND   CAUSE
                                                   CAUSE   OF OFACTION
                                                                 ACTION
      Violation
      Violation of
                ofLabor
                   LaborCode
                         Code§§§§226.7
                                  226.7and
                                        and512
                                            512- Failure to to
                                                 - Failure  Provide    Meal
                                                                    Meal
                                                               Provide      Periods
                                                                         Periods and and
                                                                                     RestRest Periods
                                                                                         Periods
 2                                       (Against All
                                         (Against All Defendants)
                                                      Defendants)

 3           45.                                    incorporate by
                     Plaintiff and the Class hereby incorporate by this reference each and
                                                                   this reference      and every preceding

 4 paragraph of
             of this Complaint as if
                                  if fully set forth herein.
 5
             46.     Labor Code §§ 226.7 and 512 provide
                                                 provide that
                                                          that no
                                                               no employer              any person for a
                                                                  employer shall employ any
 6
     work period of
                 of more than five (5) hours without a meal period of not less than 30 minutes.
 7
             47.     Labor Code § 226.7 provides that if an employer fails to provide an employee a meal
                                                         an employer
 8
     I period in accordance with this section,
                                      section, the
                                               the employer shall pay
                                                   employer shall pay the
                                                                       the employee
                                                                           employee one (1) hour
                                                                                    one (1) hour of pay at
 9
10 the employee's regular rate of compensation
                                  compensation for
                                               for each
                                                   each five  (5) hours
                                                         five (5) hours of work that the meal period is
                                                                           work that

11 I not provided.

12           48.     Because Plaintiff and the Class were
                                                     were improperly
                                                          improperly classified
                                                                     classified as exempt from overtime
13
     pay and meal periods, Defendants have no policy to
                                                     to provide meal periods to Plaintiff and the Class.
                                                        provide meal
14
     Additionally, Defendantshave
     Additionally, Defendants havefailed
                                   failedtoto provide
                                              providemeal
                                                      meal periods
                                                           periods to
                                                                    to Plaintiff
                                                                       Plaintiff and
                                                                                 and the
                                                                                     the Class.
                                                                                         Class. Thus,
                                                                                                Thus,
15
     I Defendants have failed to provide meal periods to
                                                      to Plaintiff
                                                         Plaintiff and the Class in violation of Labor Code
                                                                   and the
16
     §§ 226.7 and 512.
17 I §§

18           49.     At all times relevant hereto,
                                           hereto, Plaintiff
                                                   Plaintiff and
                                                             and the
                                                                  the Class
                                                                      Class have worked
                                                                                 worked more
                                                                                        more than five (5)

19 hours in a workday. At
                       At all relevant times hereto, ICON has failed to provide meal periods as required
                          all relevant
20 I by Labor Code §§ 226.7 and 512.

21
             50.     Laboi Code § 226.7 provides that employers shall authorize and permit employees to
                     Labok
22
     I take "rest periods at the rate often (10) minutes net rest  time per
                                                             rest time      four (4) hours
                                                                        per four     hours of
                                                                                           of work."
                                                                                              work."
23
             51.     Labor Code § 226.7 provides that if an employer
                                        provides that                                    employee rest
                                                            employer fails to provide an employee
24

25 periods in accordance with this section,
                                   section, the employer
                                                employer shall
                                                         shall pay
                                                               pay the
                                                                   the employee one (1) hour of pay at
                                                                       employee one

26 the employee's
       employee's regular
                  regular rate
                          rate of compensation for each workday that the rest period is not provided.
                               of compensation

27           52.     Because Plaintiff and the Class were
                                                     were improperly classified as exempt from overtime
28                                                               rest periods
                                                         provide rest periods to
                                                                              to Plaintiff
                                                                                 Plaintiff and the Class.
28 pay
    payand
        andrest
             restperiods,
                  periods,Defendants
                           Defendantshave
                                      haveno
                                           nopolicy
                                              policy to
                                                      to provide
                                                     --18-
                                                       18 -
                                            CLASS ACTION COMPLAINT
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 22 of 34



 1 Additionally, Defendantshave
   Additionally, Defendants havefailed
                                 failedtoto provide
                                            providerest
                                                    rest periods
                                                         periods to
                                                                  to Plaintiff
                                                                     Plaintiff and
                                                                               and the
                                                                                   the Class.
                                                                                       Class. Thus,
                                                                                              Thus,

 2 Defendants have failed to provide rest periods
                                          periods to
                                                  to Plaintiff
                                                     Plaintiff and
                                                               and the
                                                                   the Class
                                                                       Class in violation of Labor Code
 3
     §§§§226.7
         226.7 and
               and 512.
 4
            53.
            53.     At all times relevant hereto,
                                          hereto, Plaintiff
                                                  Plaintiff and
                                                            and the
                                                                the Class
                                                                    Class have
                                                                          have worked
                                                                               worked more
                                                                                      more than four (4)
 5
     hours in a workday. At
                         At all
                            all times
                                times relevant hereto, Defendants failed to provide
                                                                            provide rest periods
                                                                                         periods as required
 6
     by Labor Code §§ 226.7 and 512.
 7
               1
 8          54. ByBy
                   virtue ofof
                     virtue Defendants' unlawful
                               Defendants' unlawfulfailure
                                                     failuretotoprovide
                                                                 providerest
                                                                         restperiods
                                                                              periods to
                                                                                       to them,
                                                                                          them, Plaintiff
                                                                                                Plaintiff and

 9 Ithe
     theClass
        Classhave
              have suffered,
                   suffered, and
                             and will
                                 will continue
                                      continueto
                                               to suffer,
                                                  suffer, damages
                                                          damages in
                                                                   in the
                                                                      the amounts
                                                                          amounts which
                                                                                  which are presently
10 unknown
   unknown to
           to them, but which
              them, but which exceed the jurisdictional
                              exceed the jurisdictionallimits
                                                        limitsof
                                                               of this
                                                                   this Court and which
                                                                        Court and which will
                                                                                        will be
11
     ascertained according to proof at trial.
12
            55.     Plaintiff and the Class are informed
                                                informed and
                                                         and believe,
                                                             believe, and
                                                                      and based
                                                                          based upon that information
                                                                                upon that information and
13
     belief allege, that Defendants know or
                                         or should have
                                                   have known
                                                        known that
                                                              that Plaintiff
                                                                   Plaintiff and
                                                                             and the
                                                                                 the Class were entitled
14

15 to meal periods and rest periods but purposely elected
                                                  elected not
                                                          not to
                                                              to provide
                                                                 provide these
                                                                         these mandated
                                                                               mandated periods.

16          56.
            56.     Plaintiff and the Class
                                      Class are
                                            are entitled
                                                entitled to
                                                          toseek
                                                             seek and
                                                                  and recover
                                                                       recoverreasonable
                                                                               reasonableattorneys'
                                                                                          attomeys' fees and

17 costs pursuant to Labor Code §§ 226.7 and 512.

18                                VIII. THIRD
                                         THIRD CAUSE
                                                 CAUSEOF  OFACTION
                                                             ACTION
              Violation
              Violation of
                        ofLabor
                           LaborCode
                                 Code § 226 - Failure
                                              Failureto
                                                      toProperly
                                                        ProperlyItemize Wage
                                                                  Itemize    Statements
                                                                          Wage Statements
19                                      (Against All Defendants)
                                        (Against     Defendants)
20          57.     Plaintiff and the Class hereby incorporate
                                                   incorporate by
                                                               by this
                                                                  this reference
                                                                       reference each
                                                                                 each and
                                                                                      and every preceding
21
     paragraph of this Complaint as if
                                    if fully set forth herein.
22
            58.     Pursuant to Labor Code § 226,
                                             226, (and
                                                  (and other
                                                       other authority),
                                                             authority), an
                                                                         an employer
                                                                            employer is
                                                                                      is required
                                                                                         required to furnish
23
     each of its, his or her employees, either as
                                               as aa detachable
                                                     detachable part
                                                                part of
                                                                     of the
                                                                         the check,
                                                                             check, draft,
                                                                                    draft, or
                                                                                           or voucher
                                                                                              voucher paying the
24
   employee's wages,
25 employee's wages, or
                     or separately                     by personal
                        separately when wages are paid by personal check or
                                                                         or cash,
                                                                            cash, an
                                                                                  an accurate
                                                                                     accurate itemized
                                                                                              itemized

26 statement in writing showing (1) gross wages earned,
                                                earned, (2)
                                                        (2) total
                                                             total hours
                                                                   hours worked
                                                                         worked by
                                                                                by the
                                                                                    the employee,
                                                                                        employee, (3) the

27 number of piece-rate
             piece-rate units earned
                              earned and any applicable
                                     and any applicablepiece
                                                        piece rate
                                                               rate ifif the
                                                                          the employee
                                                                              employee is
                                                                                        is paid
                                                                                           paid on a piece-
28
     rate basis, (4) all deductions,
                         deductions, provided that all deductions
                                     provided that     deductions made
                                                                  made on
                                                                       on written
                                                                          written orders
                                                                                  orders of the employee
                                                     --19-
                                                       19 -
                                           CLASS ACTION COMPLAINT
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 23 of 34



                                                    wages earned, (6) the inclusive dates of the period
 1 may be aggregated and shown as one item, (5) net wages

 2                                                     employee and his or her social security number,
 2 for which the employee is paid, (7) the name of the employee
 3
 3(8)(8)
      thethe
           name and
             name   address
                  and       ofof
                      address  the
                                 thelegal
                                      legalentity
                                            entitythat
                                                   thatisisthe
                                                            theemployer,
                                                                employer,and
                                                                          and(9)
                                                                              (9) all
                                                                                  all applicable
                                                                                      applicable hourly rates in
 4
     effect during the pay period and the corresponding number of
                                          corresponding number of hours
                                                                  hours worked
                                                                        worked at
                                                                               at each
                                                                                  each hourly
                                                                                       hourly rate by
 5
 6 the
     theemployee.
         employee.
 6
 7          59.    In violation of such authority,
                                        authority, Defendants have failed to provide properly itemized
                                                   Defendants have
 7
         statements to
 8g wage statements to Plaintiff
                       Plaintiff and
                                 and the
                                     the Class.
                                         Class. Because                            include Plaintiff's
                                                Because the wage statements do not include

 9 total
     totalworking
           workinghours,
                   hours,asasPlaintiff
                              Plaintiffand
                                        andthe
                                            theClass
                                                Classregularly
                                                      regularly work
                                                                workwithout   compensation, the wage
                                                                     without compensation,      wage

10 statements provided to Plaintiff
                          Plaintiff and the Class were improperly
                                                       improperly itemized, and thus violate Labor Code
11
     §226(a).
12
             60.     Plaintiff and the Class suffered and
                                                      and continue  to suffer
                                                          continue to  suffer injury
                                                                              injury as
                                                                                     as aa result
                                                                                           result of
                                                                                                  of Defendants'
                                                                                                     Defendants'
13
                                        comply with
     knowing and intentional failure to comply with Labor
                                                    LaborCode    226(a). This lawsuit, and the difficulty
                                                          Code§§226(a).
14

15 and expense Plaintiff and the Class have encountered    attempting to reconstruct their time and pay
                                                        in attempting
                                            encountered in

16 records, is evidence of the injury suffered as aa result
                                                     result of Defendants' failure to provide itemized wage
                                                            of Defendants'

17 statements. Defendants'
               Defendants'failure
                           failureto
                                   toprovide itemized wage statements resulted in forcing Plaintiff and
                                     provideitemized
18 the Class to make mathematical computations to analyze whether
                                                          whether the wages         fact compensated
                                                                      wages paid in fact compensated
19
     them for all hours worked.
20
             61.     As a result of such violations, Plaintiff
                                                     Plaintiff and  the Class
                                                               and the  Class request
                                                                              request the
                                                                                      the maximum amount
                                                                                                  amount of
21
     penalties and other relief allowed by law.
22

23                              IX. FOURTH
                                        FOURTH  CAUSE
                                                    CAUSE  OFOF ACTION
                                                               ACTION
           Violation
           Violation of
                     ofLabor
                        LaborCode     203 - Failure
                              Code§ §203    FailuretotoPay
                                                        Payall
                                                            allWages
                                                               WagesOwed  Upon
                                                                     OwedUpon   Termination
                                                                              Termination
24                                      (Against All Defendants)
                                        (Against       Defendants)

25           62.     Plaintiff
                     Pl4intiff and the Class hereby incorporate
                                                    incorporate by
                                                                by this reference each and every preceding
                                                                   this reference

26 paragraph of this Complaint as if
                                  if fully set forth herein.

27           63.     Labor
                     Labor Code
                           Code § 201
                                  201 requires    employer who
                                      requires an employer who discharges
                                                               discharges an
                                                                          an employee  to pay
                                                                             employee to  pay all
28
28 compensation
    compensation due
                  due and
                       andowing
                           owing to
                                  to that
                                      that employee  immediately upon
                                            employee immediately upon discharge. Labor Code
                                                                      discharge. Labor Code § 202
                                                    -20-
                                                    - 20 -
                                           CLASS ACTION COMPLAINT
           Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 24 of 34



 1 requires
     requiresananemployer
                  employertotopay
                               payall
                                   allcompensation
                                       compensation due
                                                    due and
                                                        and owing
                                                            owing to
                                                                  to an
                                                                     an employee
                                                                         employee who
                                                                                  who resigns
                                                                                      resigns within

 22 seventy-two (72) hours of that employee resignation,
                                            resignation, unless
                                                         unless the
                                                                the employee provides at least seventy-
 3
 3 two
    two(72)
        (72)hours'
              hours'notice
                      noticeofofresignation,
                                  resignation, in
                                                in which
                                                   which case
                                                          case all
                                                                 all compensation
                                                                     compensation isis due
                                                                                       due at
                                                                                            at the
                                                                                               the end of the
                                                                                                            the
 4
    employee's final
                final day of work. Labor
                                      Labor Code
                                            Code §§ 203
                                                     203 provides that if
                                                                        if an employer willfully fails to pay,
 5
 6 without
    withoutabatement
            abatementororreduction,
                           reduction,ininaccordance
                                          accordance with
                                                       with Labor
                                                            Labor Code §§ 201 and 202, any   any wages
                                                                                                  wages ofof an
                                                                                                             an '
 6
 7  employee who is discharged or who quits, the wages
                                                     wages of
                                                            of the
                                                                the employee
                                                                    employee shall
                                                                              shall continue
                                                                                    continue as a penalty
                                                                                                  penalty from
 7
 g the
 8   thedue
         duedate
             datethereof
                   thereofatatthe
                               thesame
                                   samerate
                                        rateuntil
                                             untilpaid
                                                   paidor
                                                        oruntil
                                                           until and
                                                                  andaction
                                                                      action therefor
                                                                              therefor is
                                                                                        is commenced;
                                                                                           commenced; but the

 9 wages shall not continue for more than thirty (30) days.
10           64.    Defendants have a consistent and uniform
                                                     uniform policy,
                                                             policy, practice
                                                                     practice and
                                                                              and procedure of willfully
11
     failing to pay the earned
                        earned and
                               and unpaid
                                   unpaid wages of Defendants'
                                                   Defendants' former
                                                               former employees, including, but not
                                                                      employees, including,
12
    limited to,
    limited to, straight
                straight time,
                         time, overtime,
                                 overtime, vacation  time, and
                                           vacation time,  and other
                                                               other wages
                                                                     wages earned   and remaining
                                                                            earned and   remaining
13
14 uncompensated
    uncompensatedaccording
                    accordingtotoamendment,  or proof.
                                  amendment, or proof
14

15           65.    Plaintiff and
                    Plaintiff and certain
                                  certain members
                                          membersof
                                                  of the
                                                      the Class
                                                          Class have
                                                                have left
                                                                     left the ICON's
                                                                              ICON's employ.
                                                                                      employ. ICON
                                                                                               ICON

16 willfully failed to pay Plaintiff and such members
                                              members of
                                                      of the
                                                          the Class
                                                              Class all
                                                                    all of their
                                                                           their wages
                                                                                 wages due and owning at

17 the
     thetime
          timeofoftheir
                    theirtermination
                           terminationororresignation
                                           resignation with
                                                       with notice
                                                            notice or
                                                                   or within
                                                                      within seventy-two
                                                                             seventy-two (72) hours of their
18 resignation without notice, and failed to pay those sums
                                                       sums for thirty (30) days thereafter.
19
             66.    Defendants'
                    Defendants' willful failure to pay wages to Plaintiff and the Class violates Labor Code
                                willful failure
20
     § 203 because Defendants knew wages were due
                                   wages were due to
                                                  to Plaintiff
                                                     Plaintiff and
                                                               and certain members of the Class, but
                                                                   certain members
21
     Defendants failed to pay them.
22

23           67.    Thus, Plaintiff and the Class are entitled
                                                      entitled to  penalties pursuant
                                                                to penalties pursuant to Labor
                                                                                         Labor Code § 203, in

                                                           multiplied by thirty (30) days.
                                                     Class multiplied
24 the amount of the daily wage of Plaintiff and the Class

25 / / /

26
     ///
27
     ///
28
     ///
                                                    --21-
                                                      21 -
                                           CLASS ACTION COMPLAINT
             Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 25 of 34



 1                                    X.     FIFTH
                                             FIFTHCAUSE
                                                      CAUSEOF OFACTION
                                                                  ACTION
                         Unlawful
                         Unlawfuland
                                  andUnfair
                                       UnfairBusiness
                                              BusinessActs
                                                       Actsand Practices
                                                             and         in Violation
                                                                 Practices            of of
                                                                            in Violation
 2                                Business
                                  Business & Professions Code §§ 17200, et seq.
                                                                             seq.
                                            (Against All
                                            (Against  All Defendants)
                                                          Defendants)
 3
                68.                       Class, hereby incorporate
                        Plaintiff and the Class,hereby  incorporate by
                                                                    by this reference
                                                                            reference each and every preceding
 4
     I   paragraph of this Complaint as if
                                        if fully set forth herein.
 5

 6              69.
                69.     Throughout the Class period, the acts,
                                                         acts, omissions,
                                                               omissions, and
                                                                          and practices
                                                                              practices of the Defendants as

 7 alleged
   alleged herein constituted unlawful and
                  constituted unlawful and unfair
                                           unfair business
                                                  business acts
                                                           acts and
                                                                and practices
                                                                    practices within
                                                                              within the
                                                                                     the meaning
                                                                                         meaning of

 8 Business
   Business &
            & Professions
              Professions Code
                          Code §§
                               §§ 17200
                                  17200 et
                                        et seq.,
                                           seq., including
                                                 including but
                                                           but not
                                                               not limited
                                                                   limited to
                                                                            to their
                                                                               their failure
                                                                                     failure to pay
 9 overtime
   overtime compensation,
            compensation, their
                          their failure
                                failure to
                                        to provide
                                           provide required
                                                   required meal
                                                            meal and rest periods without premium
                                                                                          premium
10
     I wages,
       wages, and        their failure
                      by their  failure to
                                        to provide
                                           provide properly
                                                   properly itemized
                                                            itemized wage
                                                                     wage statements,
                                                                          statements, all
                                                                                      all in
                                                                                          in violation
                                                                                             violation of the
11
     I                regulations referericed
         statutes and regulations referenced hereinabove.
12
                70.     Defendants have
                                   have engaged
                                        engaged in
                                                in "unlawful"
                                                   "unlawful" business
                                                              business acts
                                                                       acts and
                                                                            and practices
                                                                                practices by
                                                                                          by its failure to
13

14 pay overtime compensation
                compensation and its failure to provide required
                                                        required meal
                                                                 meal and
                                                                      and rest
                                                                          rest periods
                                                                               periods without
                                                                                       without premium

15 wages therefor, to Plaintiff and the Class, all in violation of the statutes and regulations referenced
16 Ihereinabove.
    hereinabove.
17
                71.     Defendants engaged
                        Defendants engaged in
                                            in "unlawful"
                                               "unlawful" business
                                                          businessacts
                                                                   acts and
                                                                        and practices
                                                                            practices by
                                                                                      by their failure to
                                                                                         their failure
18
         provide properly itemized wage statements
                                        statements to
                                                    to Plaintiff
                                                       Plaintiff and
                                                                 and the
                                                                      the Class,
                                                                          Class, all
                                                                                 all in
                                                                                     in violation of the statutes
19
     I   and regulations referenced hereinabove.
20
                72.     Plaintiff and
                        Plaintiff and the
                                      the Class reserve the
                                          Class reserve the right
                                                            right to allege
                                                                     allege other
                                                                            other violations
                                                                                  violations of law
                                                                                                law which
                                                                                                    which
21

22 constitute unlawful acts or practices.
23              73.
                73.     Defendants have also
                                        al'so engaged
                                              engagedin
                                                      in"unfair"
                                                         "unfair" business
                                                                  business acts
                                                                           acts or
                                                                                or practices
                                                                                   practices in
                                                                                             in that
                                                                                                that the harm
24 caused by Defendants' wrongful         alleged above
                         wrongful conduct alleged above outweighs
                                                        outweighs the
                                                                   the utility
                                                                       utility of such conduct and
   I
25
     I   such conduct offends public
                              public policy,
                                     policy, is immoral,  unscrupulous, unethical,
                                                 immoral, unscrupulous, unethical, deceitful and offensive,
                                                                                                 offensive,
26
         causes substantial injury
         causes substantial  injury to
                                     to Plaintiff
                                        Plaintiff and
                                                  and the Class, and provides
                                                      the Class,     provides Defendants
                                                                              Defendants with
                                                                                         with an unfair
                                                                                                 unfair
                                                                     I
27
         competitive advantage over
         competitive advantage over those
                                    those employers
                                          employers that  abide by
                                                     that abide by the
                                                                   the law, properly pay overtime wages,
28

                                                        --22-
                                                          22 -
                                               CLASS ACTION COMPLAINT
           Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 26 of 34



 1 properly
    properlyprovide
             providerequired
                     required meal
                              meal and
                                    and rest
                                         rest periods
                                               periods or
                                                       or premium
                                                          premium wages
                                                                  wages in lieu   thereof, and
                                                                            lieu thereof,  and provide
                                                                                               provide

 2
 2 properly
    properlyitemized
              itemizedwage
                       wagestatements
                            statementsininaccordance
                                           accordance with
                                                      with the law.
 3
              74.                       also engaged
                        Defendants have also engaged in
                                                     in "unfair" business acts
                                                        "unfair" business acts or
                                                                               or practices in that the harm
 4
       caused by Defendants' wrongful
                             wrongful conduct         above outweighs
                                              alleged above
                                      conduct alleged       outweighs the
                                                                      the utility
                                                                          utility of such conduct and
 5
 6 such
    suchconduct
          conductoffends
                   offendspublic
                            publicpolicy,
                                     policy,isisimmoral,
                                                 immoral,unscrupulous,
                                                          unscrupulous, unethical,
                                                                          unethical, deceitful
                                                                                     deceitful and
                                                                                               and offensive,
                                                                                                     offensive,
 6
 7 causes
    causessubstantial
            substantialinjury
                        injurytotoPlaintiff
                                   Plaintiffand
                                             andthe
                                                  theClass,
                                                     Class, and
                                                             and provides  ICON with
                                                                  provides ICON  with an
                                                                                       an unfair
                                                                                           unfair competitive
                                                                                                   competitive
 7
 8 advantage
 8  advantageover
              overthose
                    thoseemployers
                          employersthat
                                    thatproperly
                                         properlyprovide
                                                  provide itemized
                                                           itemized wage statements in accordance with
                                                                    wage statements

 9
 9 the
    thelaw.
        law.

10            75.       As a result of the conduct described
                                                   described above,
                                                             above, Defendants
                                                                    Defendants have
                                                                               have been
                                                                                    been and will be unjustly
11
       enriched at the expense of Plaintiff and
                                            and the
                                                the Class.
                                                    Class. Specifically,                         enriched
                                                           Specifically, ICON have been unjustly enriched
12
                             significant sum of
       by the retention of a significant     of dollars
                                                dollars in
                                                         in wages
                                                            wagesearned
                                                                  earnedand
                                                                         andwrongfully
                                                                            wrongfullywithheld
                                                                                       withheld from
                                                                                                from Plaintiff
                                                                                                     Plaintiff
13
       and the Class.
14

15 I          76.       The
                        The aforementioned unlawfulor
                            aforementioned unlawful or unfair
                                                       unfair business
                                                              business acts
                                                                       acts or
                                                                            or practices
                                                                               practices conducted
                                                                                         conducted by

16'
16 Defendants
    Defendants have
               have been
                    been committed
                          committed in the past and continues  to this
                                                    continues to  this day. Defendants have
                                                                       day. Defendants have failed
                                                                                            failed to

17 acknowledge the wrongful nature
                            nature of
                                   of their  actions. Defendants have not corrected or publicly issued
                                       their actions.
18 individual and comprehensive corrective notices to Plaintiff
                                                      Plaintiff and the
                                                                    the Class
                                                                        Class or
                                                                              or provided
                                                                                 provided full restitution
19
       and disgorgement of all ill-gotten monies either acquired or retained by
                                                                             by Defendants
                                                                                Defendants as a result thereof,
20
    thereby depriving Plaintiff
                      Plaintiff and the Class of the
                                                 the minimum
                                                     minimum working
                                                             working conditions
                                                                     conditions and
                                                                                and standards
                                                                                    standards due them
21
22 under
    underLabor
          LaborCode
                 Codeand
                      andIndustrial
                           IndustrialWelfare
                                      WelfareCommission
                                               Commission Wage
                                                           Wage Orders.
22

23            77.       Pursuant to Business,&
                        Pursuant to Business, & Professions
                                                Professions Code § 17203, Plaintiff and
                                                                                    and the Class seek an

24 order of this Court requiring Defendants                 ill-gotten gains and awarding Plaintiff and
                                               disgorge all ill-gotten
                                 Defendants to disgorge

25 the
25   theClass
         Classfull
                fullrestitution
                      restitutionofofallallmonies  wrongfully acquired
                                            monieswrongfully   acquired by
                                                                        by Defendants
                                                                           Defendants through means of such
26 "unlawful" and "unfair" conduct, plus interest
   "unlawful" and "unfair" conduct,               and attorneys'  fees pursuant to, inter alia, Code of Civil
                                                       attorneys' fees
27
   Procedure
   Procedure §§ 1021.5,
                1021.5, so as to restore any and all monies
                                                       monies to Plaintiff and
                                                                            and the Class and the general
                                                                                                     general
28
   public which
          which were acquired and obtained
                                     obtained by
                                               by means
                                                   means ofof such
                                                              such "unlawful"
                                                                    "unlawful" and
                                                                                and "unfair" conduct, and
                                                    --23-
                                                      23 -
                                             CLASS ACTION COMPLAINT
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 27 of 34



 1 I which ill-gotten gains are still retained    Defendants. Plaintiff
                                      retained by Defendants. Plaintiff and the
                                                                            the Class additionally request I
                                                                                Class additionally

 2 that
 2   thatsuch
          suchfunds
                fundsbebeimpounded
                          impoundedby
                                    bythe
                                       theCourt
                                           Courtor
                                                 orthat
                                                    thatan
                                                         anasset
                                                            assetfreeze
                                                                  freeze or
                                                                          or constructive
                                                                              constructive trust
                                                                                           trust be imposed
                                                                                                    imposed I
 3
     upon such revenues
                 revenues and
                          and profits
                               profits to
                                        to avoid
                                            avoid dissipation
                                                   dissipation and/or
                                                                and/or fraudulent   transfers or concealment
                                                                        fraudulent itransfers    concealment of I
 4
     such monies
           monies by Defendants.
                      Defendants. Plaintiff
                                    Plaintiff and
                                                and the
                                                     the Class
                                                          Class may
                                                                 may be
                                                                      be irreparably
                                                                          irreparably harmed and/or denied an I
 5
 6i effective
     effectiveand
               andcomplete
                   completeremedy
                            remedyififsuch     an order
                                         such an  order is
                                                         is not granted.
 6
             78.    Pursuant
                    Pursuant to Business
                                Business & Professions Code § 17203, Plaintiff and the Class seek an order I
 7

 8 I of this Court for equitable and/or injunctive relief in the form of requiring Defendants
                                                                                   Defendants to correct their

 9 illegal
     illegalconduct,
             conduct, pay
                       payfor
                           forall
                               allhours
                                   hoursworked,
                                         worked,provide
                                                 provide overtime,
                                                          overtime, required
                                                                    required meal
                                                                             meal and rest periods
                                                                                           periods or

10 premium
10  premiumwages
            wagesininlieu
                       lieuthereof,
                             thereof,totoprovide
                                          provideproperly
                                                  properly itemized
                                                            itemized wage
                                                                     wage statements,
                                                                           statements, to keep
                                                                                          keep accurate
                                                                                               accurate
11
     records of time worked, and to insure the payment of earned wages henceforth.
12
                                        XII. PRAYER
                                              PRAYERFOR
                                                     FORRELIEF
                                                         RELIEF
13
                       Plaintiff, on behalf of herself and
            WHEREFORE, Plaintiff,                          all others similarly situated, prays for the
                                                       and all
14
     following relief against Defendants:
15

16           1.     Certification of this action on behalf of the proposed Class, and that Plaintiff and her

171 counsel
17  counsel of
            ofrecord
               record be
                      be appointed
                         appointed as
                                   as the
                                       the representatives
                                           representatives of the proposed Class;

18          2.      A declaratory judgment that Defendants violated the following provisions of the law:
19                a.
                  a.      Labor  Code §§
                          Labor Code   §§ 510
                                           510 and
                                                and 1194
                                                     1194 etet seq.
                                                                seq. (and
                                                                      (andthe
                                                                           theapplicable
                                                                               applicable California
                                                                                          California Wage
                                                                                                     Wage
20 Orders) by failing to pay overtime wages;

21              b.      Labor  Code §§
                        Labor Code  §§ 226.7,
                                        226.7, 510,
                                               510, 512,
                                                    512, and
                                                         and 1194
                                                              1194 by
                                                                    by failing
                                                                        failing to
                                                                                 to provide
                                                                                     provide legally
                                                                                              legally
   compliant                 compensation for
             meal periods or compensation
   compliant meal                         for working
                                              working through
                                                      through meal
                                                               meal periods
                                                                    periods by Plaintiff and Class
22 members;

23                    Labor Code §§ 226.7 and 512 by failing to provide rest periods to Plaintiffs
                c.
                C.        I




24 and Class members;

25                   d.
                     d.       Labor Code § 226 by failing to provide accurate wage statements; and

26                  e.
                    e.     Labor Code section 203 by willfully failing to pay wages, without abatement
   or reduction, in accordance with Labor Code §§ 201 and 202,202, to
                                                                   to Plaintiff and the
                                                                                    the Class at the time of
27                                                           seventy-two   (72)
   their termination
         termination or resignation
                         resignation with notice
                                           notice or within seventy-two (72) hours of their
                                                                                          their resignation
                                                                                                resignation
28 without  notice, and for more than
                                 than thirty
                                      thirry (30) days thereafter.

                                                     --24-
                                                       24 -
                                            CLASS ACTION COMPLAINT
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 28 of 34




11            3.    Defendants be permanently enjoined from
                                  permanently enjoined  from engaging
                                                             engaging in
                                                                       in the  unlawful and unfair acts
                                                                           the unlawful
2 and conduct alleged herein;
3             4.    An order requiring Defendants to pay restitution of all amounts owed to Plaintiff and I
4
     members of
             of the Class,
                    Class, in
                            in an
                               an amount
                                  amountaccording
                                         according to   proof, pursuant to Business & Professions
                                                    to .proof,                                    Code §'I
                                                                                      Professions Code §
5
     17203;
6                               1


              5.    Compensatory damages according to proof;
7

8             6.    Statutory damages,,
                              damages,,liquidated
                                        liquidateddamages,
                                                   damages,and
                                                            andpenalties  as provided
                                                                penaltiesas  provided under
                                                                                      under the Labor

9 Code;

10            7.    Prejudgment and post judgment interest on
                                                           on all
                                                              all sums awarded as
                                                                  sums awarded    provided by statute;
                                                                               as provided
11
              8.    Reasonable attorneys' fees and costs, pursuant to California Code of Civil Procedure
12
     section 1021.5 and the California Labor Code, and/or other applicable law;
13
              9.    Costs of suit herein; and
14
15            10.   Such other and further relief as
                                                  as the Court may
                                                               may deem
                                                                   deem necessary, just, and appropriate.
                                                                                   just, and

16 Dated: April
          Apri115,  2020
                15, 2020                                 KEEGAN & BAKER LLP
17
18                                                       P 'ck*ckN.N.Keegan,
                                                                      Keegan, Esq.
                                                                              Esq.
19
20

21
22
23
24
25
26
27
28

                                                   -- 25 -
                                          CLASS ACTION COMPLAINT
        Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 29 of 34




1                                     DEMAND FOR JURY
                                      DEMAND FOR  JURY TRIAL
                                                       TRIAL
2          Plaintiff and
                     and the Class hereby
                                   hereby demand
                                          demandaa jury
                                                    jury trial
                                                          trial on
                                                                on all causes of action
                                                                                 action and claims with
3 respect to which they have a right to jury trial.
4

5 Dated:
   Dated:April
          April15,
               15, 2020                                KEEGAN & BAKER LLP
                                                                              ,
6                                                                        ~
                                                                          %./
7
7                                                      P'ckick
                                                             N.N.Keegan,
                                                                  Keegan,Esq.
                                                                         Esq.
8

9

10

11

12

13

14

15

16

17

18

19

20
21
22
23
24
25
26
27
28

                                                  --26-
                                                    26 -
                                         CLASS ACTION COMPLAINT
                                                                                                                                                              VIIVI- 11, ■II

ATTORNEY OR PARTY WIMOUT
ATrORNEY                  Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page
                  WrtHOUT ATTORNEY (Name,
                                   (Name, S7ate
                                          State Bernumber,
                                                Barnumber,and  address):
                                                           endadd—):
                                                                               FOR 30  ofUSE
                                                                                   COURT   34ONLY
                                                                               FORCOURTUSEONLY
Patrick N. Keegan,
Patridc N. Keegan, Esq.
                   Esq. (SBN
                        (SBN 167698)
                             167698)
KEEGAN & BAKER, LLP                                                                                                          Electronically
2292 Faraday Avenue, Suite 100, Carlsbad,
                                Carlsbad, CA 92008
                                                                                                            b's'Superior
                                                                                                            by   SuperiarCourt
                                                                                                                          ccurtof
                                                                                                                                  FILED
                                                                                                                                  FI LEIQ
                                                                                                                                  califomia, County of
                                                                                                                               of California,       e(san
                                                                                                                                                       SanAhatea
                                                                                                                                                          Mateo
         TELEPHONE
         TELEPHONE      (760)
                   NO.:NO.:    929-9303
                            (760) 929-9303                  FAXNO.
                                                            FAX NO.          (760)
                                                                      fOpQortaq:
                                                                   (0p6ona4:        929-9260
                                                                                 (760) 929-9260
                (Name):Plaintiff
   ATTORNEY FOR (Name): Plaintiff
                                                                                                            ON
                                                                                                            4N               4/20/2020
                                                                                                                             4/20/2020

SUPERIOR COURT OFCALIFORNIA,
         COURT OF             COUNTY OF
                  CALIFORNIA, COUNTY OF SAN MATEO                                                           By
                                                                                                            By            /s/
                                                                                                                          JslMia Ma
                                                                                                                                 Marlowe
                                                                                                                                    rlowe
                                                                                                                                Deputy Clerk
                                                                                                                                Deputy
 STREET ADDRESS: 400
 sTREETADDREss:       County
                    400 CountyCenter
                               Center
MAIUNc   aoDREss:
MAILING ADDRESS:  400
                    400 CountyCenter
                      County   Center
crry AND
ctnr ANDZIPnP     Redwood
              coDE:
            CODE:   RedwoodCity,   CA94063
                             City,CA  94063
    BRANCH NAME:

CASE NAME:
 CHRYSTAL L.
          L. MILLER     ICON PLC, et al.
             MILLER v. ICON
   CIVIL CASE COVER SHEET                   Complex Case Designation
                                                               Designation        CASE
                                                                                  CASE NUMBER:

 x Unlimited
F1                   [—I Limited
                     Q Limited           1-Q Counter
                                             1 Counter          f--Joinder
                                                                Q    1 Joinder                                                  20-CIV-01732
    (Amount              (Amount
    demanded                            Filed with first appearance by defendant JUDGE
                         demanded is
                                            (Cal. Rules of Court,
                                                            Court, rule 3.402)    DEPT.:
    exceeds $25,000)     $25,000)
                          Items 1-6 below must be completed (see instructions on page
                                                                                 page 2).
1. Chedc
    Checkone
          onebox
              boxbeiow
                  belowfor
                        forthe  casetype
                            thecase  typethat
                                          thatbest
                                              bestdescribes  this case:
                                                   describes this
    Auto Tort                                             Contract                                    Provisionally Complex Civil     Clvil Litigation
                                                                                                                                            Litigatlon
   Q Auto
   ni          (22)
          Auto(22)                                       1Q
                                                          --Breach
                                                              1 Breach of contract/warranty (06)
                                                                    of contracUwarranty                     Rules of
                                                                                                      (Cal. Rules   of Court,
                                                                                                                       Court, rulesrules 3.400-3.403)
                                                                                                                                          3.400-3A03)
    --Uninsured
   1Q   1 Uninsured motorist(46)
                  motorist  (46)                         FQ -Rule
                                                              1 Rule 3.740
                                                                  3.740     collections (09)
                                                                         collections    (09)                 Antitrust/Trade nsgulation
                                                                                                             Antitrust/Trade      regulation (03)
                                                                                                                                               (03)
    Other            (PersonalInjury/Property
          PIIPDIVIID(Personal
    Other PIIPDIWD             Injury/Property           FQ -Other    collections(09)
                                                                   coiledions
                                                              1 Other             (09)                       Constructiondefect
                                                                                                      Q Construction            defect(10)
                                                                                                                                        (10)
    DamagelWrongful Death) Tort
    Damage/Wrongful           Tort                                                                    Q Mass Mass   tort(40)
                                                                                                                 tort     (40)
                                                          Q Insurance      coverage(18)
                                                                        coverage
                                                                Insurance             (18)
       1 Asbestos(04)
   Q -Asbestos
   F               (04)                                                                                      Securities
                                                                                                      Q Securities         litigation(28)
                                                                                                                       litigation      (28)
                                                        Q Other Other contract(37)
                                                                    contrad     (37)
   F   1 Product
   Q -Produd     liability(24)
              iiabiiity    (24)                                                                              Environmental/Toxictort
                                                                                                      Q EnvironmenteNToxic               tort (30)
                                                                                                                                              (30)
                                                         Real Property
                                                               Property
         Medical
   Q Medical     malpractice
              maipradice (45)   (45)                                                                  Q insuran
                                                                                                             Insurancece coverage claims daims arising from
                                                                                                                                                       from the
                                                                Eminent
                                                        Q Eminent        domain/inverse
                                                                       domainllnve     rse
                                                                                                             above listed provisionally complex        case
                                                                                                                                               compiex ease
         Other
    Q Other
    i—i          PIIPDIWD(23)
              PI/PDIWD        (23)                              Condemnation
                                                                condemnation (14)
                                                                                (14)
                                                                                                             "m
                                                                                                             types(41)
                                                                                                                    (41)
    Non-PI/PDAND (Other)
    Non-PI(PDMID      (Other) Tort
                                Tort                    1Q Wrongful
                                                              1 Wrongful  eviction(33)
                                                                        evidion    (33)                Enforcement of Judgment
    Q Business
          Business                business practice
                      tort/unfairbusiness
                   torUunfair               pradice(07)         Other
                                                    (07)I-Q7Other     real
                                                                    real property    (26)
                                                                           property(26)                      Enforcement
                                                                                                      Q Enforcement
                                                                                                      ni                     ofof  judgment(20)
                                                                                                                                 judgment      (20)
                                                         UnlawFul
                                                         Unlawful   Detainer
                                                                    Detainer
    ~Civil rights
                ri9 hts (08)
                         08
                         ()                                                                            Miscellaneous Civil Complaint
         Defamation(13)
    Q Defamation         (13)                                   Commercial(31)
                                                        I-Q 7Commercial      (31)
                                                                                                      1Q
                                                                                                       - RICO
                                                                                                          1 RICO(27)(27)
         Fraud(16)
    Q Fraud       (16)                                   I-1
                                                         Q      Residential
                                                             Residential    (32)
                                                                           (32)
                                                                                                      1Q
                                                                                                       -- Other
                                                                                                           1 Other complaint (not
                                                                                                                complaint    (notspecired
                                                                                                                                  specified above)
                                                                                                                                          ebove)   (42)
                                                                                                                                                 (42)
          Intellectual p
    Q Intelledual         roperty (19)
                         property                        Q Drugs
                                                        i-7     Drugs(38)
                                                                       (38)
                                                                                                       Miscellaneous Civil
                                                                                                                     Civll Petition
                                                                                                                           Petition
          Professional
    Q Professional         negligence (25)
                        negiigence     (25)               Judicial
                                                          Judicial Review
                                                         1~ Asset
                                                             1 Asset  forfeiture(05)
                                                                                  (05)                i-7   Partnership
                                                                                                      Q Partnership and  and corporategovemance
                                                                                                                           corporate    governance (21)
   1-Q7    Other
       Other     non-PI/PDANDtort
             non-PIIPDMID             (35)
                                  tort(35)                        forfeiture
                                                               Petition re:
                                                          Q Petition         arbitration award (11)
                                                                         re: arbitration                    Other
                                                                                                      ~ Other     petition(not
                                                                                                               pet~ion     (not spea6ed
                                                                                                                                specified above) (43)
     Employment
     EmPloYment
    1Q   1 Wrongful
     --Wrongful      termination (36)
                  terminaGon     (36)                     Q WritWrit of mandate(02)
                                                                 of mandate        (02)
   I=      Other
     0 Other     employment(15)
             employment        (15)                            Other
                                                          Q Other    judicialreview
                                                                  judicdal    review(39)
                                                                                     (39)

     This case
2. This     caseI—I    is r--1
                    = is       Q is notis not
                                           complex     underunder
                                                   complex            rule 3.400
                                                                rule 3.400        of Califomia
                                                                             of the  the California Rules
                                                                                                Rules  of of  Court.
                                                                                                           Court.  If If
                                                                                                                      thethecase
                                                                                                                              caseisiscomplex,
                                                                                                                                       complex,markmark the
    factors requiring exceptional judicial management
                                               management:
    a. 1=     Large
        Q Large      number
                  number    of of               representedpardes
                                  separatelyrepresented
                                separately                       parties      d. Q1- Large
                                                                                     7 Large    number
                                                                                            number     ofofwitnesses
                                                                                                            witnesses
    b. 1Q
        - 7 Extensive motion practice raising difficult or novel
          x Extensive    motion   practice    rraising    difficuit or novel  e.  I=
                                                                                  Q      Coordination
                                                                                    Coordination       with
                                                                                                    with     related
                                                                                                         related      actionspending
                                                                                                                   actions      pendingininoneoneoror more
                           wifl be time-consuming to resolve
              issues that will                                                           courts in other counties, states, or  or countries,
                                                                                                                                  countries, oror in a federal
                                                                                                                                                       federal
    c. ED     Substantial
        Q Substantial      amount
                         amount    ofof documentary        evidence
                                          documentaryevidence                            court
                                                                              f. I I Substantial postjudgment
                                                                                                      postjudgment judicial
                                                                                                                       judidal supervision
3. Remedies sought (check(checkallallthat   apply):
                                       thatapply):  a.a. IixQ monetary
                                                                monetary b.  b.lin                    declaratory ororinjunctive
                                                                                       nonmonetary;declarratory
                                                                                 = nonmonetary;                           injundive relief c. C.
                                                                                                                                       relief         punitive
                                                                                                                                               I—QI punitive
4. Number of causes of    of action
                             adion (specify):
                                      (specify): Five
5.   This case
5. This     case 0 is   is Q 1-is-not
                                    1 is nota dass a class   actionsuit
                                                         action      suit.
6. If           any known
   If there are any           related cases,
                     known related      cases, file
                                                 fiie and   serve, a notice
                                                      and serve                 related case. (You
                                                                      notice of related        (Youmay
                                                                                                     mayuse    form► CM-015.)
                                                                                                          usefom      CM-015.)
Date: April 15, 2020
Patrick N. Keegan, Esq.
                              (TYPE OR PRINT NAME)                                                               GNATURE OF PARTY OR ATTORNEY
                                                                         NOTICE
   • Plaintiff must file this cover sheet with  the first paper filed in the action
                                           with the                           acGonor orproceeding
                                                                                         pnx:eeding(except
                                                                                                      (exceptsmall
                                                                                                                small daims     cases or cases filed
                                                                                                                      daims cases
     under the Probate Code, Family Code, or Welfare and Institutions
                                                                   Institutions Code).
                                                                                 Code). (Cal.   Rules of
                                                                                          (Cal. Rules  of Court,
                                                                                                          Court, rule
                                                                                                                 rule 3.220.)
                                                                                                                       3.220.) Failure
                                                                                                                                 Failure to
                                                                                                                                         to file
                                                                                                                                            file may
                                                                                                                                                 may result
                                                                                                                                                     resuit
     in sanctions.
  -- File   thiscover
     Filethis    coversheet     additionto
                             inaddition
                       sheetin             anycover
                                         toany   coversheet    required by
                                                        sheet required   by local
                                                                             local eourt
                                                                                   court rule.
 •~ IfIf this
         this case
              case is complex under rule 3.400 et
                   is oomplex                              of the California
                                                  et seq. of      Califomia Rules of Court, you you must serve a copy
                                                                                                                    oopy ofof this  cover sheet on all
                                                                                                                               this cover
      other parties to the action  or proceeding.
                            adaon or  proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this      this cover sheet
                                                                                                 sheet will
                                                                                                       will be
                                                                                                            be used
                                                                                                               used for  statistical purposes
                                                                                                                     for statistical  purposes only.
                                                                                                                                                              Paee
                                                                                                                                                              Palm 11of2
                                                                                                                                                                      or:
Fam Adopted
Form  Adoptedfor
              for Mandalary
                   Mandatory Use                                                                                 cal. RrdaB
                                                                                                                 Cal.        mCourt,
                                                                                                                      Rules of coun,rules
                                                                                                                                     n,las2.30.
                                                                                                                                            2.30.3.220.
                                                                                                                                                  3zz0, 3.4063.403,
                                                                                                                                                        3.400.3.4013.740;
Judicfal Council
Judicial Cwnal ofofCalitomia
                   California
                                                            CIVIL
                                                            CIVILCASE
                                                                  CASE COVER
                                                                       COVER SHEET
                                                                             SHEET                                       CaL Standards
                                                                                                                         CaL  StandarW ar
                                                                                                                                        of Judtdal
                                                                                                                                           JudicialAdmPrirstretion,  std. 3.10
                                                                                                                                                    Administration, std.  3.10
                         Case 4:20-cv-04117-YGR Document
                                                 TO
                                                         1-1 Filed 06/22/20 Page 31 of 34                                                                         CM-010
                               INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
    Plaintiffs and
To Plaintiffs  andOthers      FilingFirst
                     OthersFiling     First  Papers.
                                           Papers.      If you
                                                     If you   areare  filinga afirst
                                                                   filing         firstpaper
                                                                                        paper(for
                                                                                                (forexample,            complaint) in a civil case,
                                                                                                       example,aa complaint)                       case, you
                                                                                                                                                         you must
                                                                                                                                                             must
complete and file, along with your      first paper,
                                  y,ourfirst  paper,the     CivilCase
                                                      the Civil   CaseCoverCoverSheetSheetcontained
                                                                                              containedon      onpage
                                                                                                                    page1.1. This     information will be used to compile
                                                                                                                               This information
statistics about the types and numbers of cases filed. You      You mustmust complete
                                                                                completeitems              through 66on
                                                                                              items11through             onthe      sheet. In item 1, you must check
                                                                                                                              thesheet.
one box for the case type that best describes the case. IfIf the
one                                                                          case fits both a general and a more specific type of case listed in item 1,
                                                                       the case
check the more specific one. If the case has multiple
                                                    multiple causes
                                                                causes of   ofaction,
                                                                                action,check
                                                                                          checkthe  thebox boxthat
                                                                                                                 thatbest     indicatesthe
                                                                                                                      bestindicates         theprimary
                                                                                                                                                primary cause of action.
To assist you in completing the sheet, examples of the       the cases
                                                                  cases thatthat belong       undereach
                                                                                    belongunder         eachcase casetype
                                                                                                                        typeininitem
                                                                                                                                   item11are areprovided  below. A cover
                                                                                                                                                 providedbelow.
sheet must be filed only with your initial paper. Failure to file a cover sheet with           with the      first paper filed in
                                                                                                       the first                   in aa civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California      California Rules of Court.
To Parties
    Parties in        3.740 Collections
                Rule 3.740
             in Rule                          Cases. A
                              Collections Cases.          "collections case"
                                                       A"collections                 under rule 3.740 is defined as an action for recovery of money owed
                                                                           case" under
in a sum stated to be certain that is not more than $25,000, exclusive of interest         interest and attorney's fees,     fees, arising from a transaction in which
property, services, or money was acquired on credit. A          A collections
                                                                   collections case  case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of        of real property, (4) recovery of personal property,         properry, oror (5)
                                                                                                                                    (5) aa prejudgment
                                                                                                                                           prejudgment writ of
attachment. TheThe identification   of a case as a rule 3.740 collections case on
                    identification of                                                        on this
                                                                                                 this form      means that itit will
                                                                                                        form means                  will be exempt from the general
time-for-service requirements and case management rules,                  unless aa defendant
                                                                 rules, unless          defendantfiles             responsivepleading.
                                                                                                        filesaaresponsive          pleading. A rule 3.740 collections
case will be subject to the requirements for   for service   and obtaining a judgment in rule 3.740.
                                                   service and
To Parties
    PartiesininComplex      Cases. In complex cases only, parties must also
                ComplexCases.                                                           also use
                                                                                              use the      Civil Case Cover Sheet
                                                                                                     the Civil                      Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates  designates aa case  case as  as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later             later than
                                                                                                   than the the time
                                                                                                                  time of  its first
                                                                                                                        of its         appearance a joinder in the
                                                                                                                                first appearance
                            counter-desig nation that
plaintifPs designation, a counter-designation
plaintiffs                                                 the case
                                                     that the  case is  is not
                                                                           not complex,
                                                                                 complex,or,           the plaintiff
                                                                                               or,ififthe    plaintiff has
                                                                                                                       has made
                                                                                                                             made no       designation, aa designation that
                                                                                                                                       no designation,
the case is complex.                                  Contract CASE
                                                                 CASE TYPES
                                                                          TYPES AND  ANDEXAMPLES
                                                                                           EXAMPLES
                                                          Contract                                                  Provisionally Complex
                                                                                                                    Provisionally                      Litigation (Cal.
                                                                                                                                     Complex Civil Litigation
 Auto
 Auto Tort
       Tort
   Auto (22)—Personal        Injury/Property
           (22)—Personal Injury/Property
                                                             Breach
                                                             Breach of
                                                                     of Contract/V1larranty
                                                                        Contract/Warranty (06)  (06)                Rules of
                                                                                                                    Rules  ofCourt
                                                                                                                              CourtRules
                                                                                                                                      Rules3.400-3.403)
                                                                                                                                               3.400-3.403)
           Damage/Wrongful Death                                 Breach ofof Rental/Lease                                A ntitrust/Trade Regulation (03)
                                                                                                                         Antitrust/Trade
       Uninsured Motorist (46) (if    (if fhe
                                          the                         Contract (not
                                                                                  (not unlawful detainer
                                                                                                  detainer               Construction Defect (10)
                                                                          or
                                                                           or wrongful
                                                                               wrongful eviction)
                                                                                          eviction)                       Claims Involving Mass Tort (40)
        case involves an uninsured
                             uninsured
        motorist
        motorist claim subject
                          subject to
                                                                 Contract/Vllarranty
                                                                 ContractNVarranty Breach—Seller
                                                                                        Breach—Seller                    Securities Litigation (28)
                                                                      Plaintiff (not fraud
                                                                                      fraud or negligence)               Environmentalrfoxic
                                                                                                                         Environmental/Toxic Tort (30)
        arbitration, check this item
                                   item
        instead ofofAuto)
                    Auto)
                                                                 Negligent Breach of   of Contract/                      Insurance Coverage Claims
                                                                      Warranty                                                  (arising from provisionally
                                                                                                                                                provisionally complex
                                                                                                                                                              complex
 Other PI/PD/WD       (Personal Injury/
         PI/PD/WD (Personal         Injury/
 Property Damage/Wrongful Death)
 Property
                                                                 Other Breach of Contract/Warranty                                          listed above) (41)
                                                                                                                                case type listed
                                                             Collections (e.g., money owed, open                    Enforcement of Judgment
 Tort
     Asbestos (04)                                               book accounts) (09)                                   Enforcement of Judgment (20)
                                                                 Collection
                                                                 Collection Case—Seller       Plaintiff
                                                                               Case—Seller Plaintiff                       Abstract of Judgment (Out of
         Asbestos Property Damage
         Asbestos Personal Injury/
                                                                 Other Promissory Note/Collections                               County)
               Wrongful Death                                         Case                                             Confession of Judgment (non-
     Product Liability (not asbestos or                      Insurance Coverage (not        provisionally
                                                                                      (not provisionally                    domestic relations)
          toxic%nvironmental)
          toxic/environmental) (24)                              complex) (18)                                         Sister State Judgment
     Medical Malpractice (45)                                    Auto Subrogation                                      Administrative Agency Award
           Medical
           Medical Malpractice—
                     Malpractice—                                Other Coverage                                            (not unpaid
                                                                                                                                 unpaid taxes)
                Physicians & Surgeons                        Other Contract (37)                                       Petition/Certification
                                                                                                                       Petition/Certification ofofEntry
                                                                                                                                                     Ent
                                                                                                                                                       ry of
      Other Professional Health Care
                                                                 Contractual Fraud                                          Judgment on Unpaid Taxes
              Malpractice                                        Other Contract Dispute                                Other Enforcement of Judgment
      Other PI/PD/WD (23)                                 Real Property
                                                               Property '                                                     Case
           Premises Liability (e.g., slip                    Eminent Domain/Inverse                                 Misce[laneous Civil
                                                                                                                    Miscellaneous      Civil Complaint
                                                                 Condemnation (14)                                     RICO (27)
                and fall)                     •
           Intentional Bodily Injury/PD/WD                   Wrongful Eviction (33)                                     Other Complaint (not(not specified
                                                                                                                                                  specified
                 (e.g., assault, vandalism)                  Other Real Property (e.g., quiet title)title) (26)              above) (42)
           Intentional Infliction of                             Writ of Possession of Real Property                         Declaratory Relief Only
                Emotional Distress                               Mortgage Foreclosure                                        Injunctive Relief Only (non-
           Negligent Infliction of                               Quiet Title                                                      harassment)
                 Emotional Distress                              Other Real Property (not eminent
                                                                                                eminent                      Mechanics Lien
           Other PI/PD/WD                                        domain, landlord/tenant, or    or                           Other Commercial Complaint
 Non-PI/PD/WD (Other)
                    (Other) Tort
                              Tort                               foreclosure)                                                     Case (non-tort/non-complex)
      Business Tort/Unfair Business                       Unlawfu[ Detainer
                                                          Unlawful                                                           Other Civil Complaint
          Practice (07)                                      Commercial (31)                                                      (non-torbnon-complex)
                                                                                                                                  (non-tort/non-complex)
      Civil Rights (e.g., discrimination,                    Residential (32)                                       Miscellaneous Civil Petition
                                                                                                                    Miscellaneous             Petition
                                                             Drusg (38)
                                                             Drugs  (38) (if  the case involves
                                                                          (if fhe                    illeal
                                                                                                        g
                                                                                         involves illegal              Partnership and Corporate
            false arrest) (not
                           (not civil
                                civil
            harassment)
            harassment) ((08)
                            08)                              drugs, check this
                                                                             this item;
                                                                                   item; otherwise,                         Governance
                                                                                                                            Governance (     21)
                                                                                                                                           (21)
                                                             report as Commercial
                                                             report     Commercial or   or Residential)                 Other Petition (not specified
                                                                                                                                               specified
      Defamation (e.g., slander, libel)
             (13)                                         Judicial Review
                                                          Judicial                                                          above) (43)
                                                             Asset Forfeiture (05)                                          Civil Harassment
      Fraud (16)
                                                             Petition Re: Arbitration Award (11)                            Workplace Violence
      Intellectual Property (19)
      Professional Negligence (25)                           Writ of Mandate (02)                                           Elder/Dependent Adult
                                                                 Writ—Administrative Mandamus
                                                                 Writ—Administrative       Mandamus                               Abuse
           Legal Malpractice
                                                                 Writ—Mandamus on
                                                                 Writ—Mandamus         on Limited
                                                                                           Limited Court
                                                                                                    Court                   Election Contest
           Other Professional Malpractice
                                                                     Case Matter                                            Petition for Name Chan
               (not
               (not medical
                    medical oror legal)                                                                                                           Change9e
                                                                 Writ—Other     Limited Court
                                                                 Writ—Other Limited       Court Case                        Petition for Relief From Late
      Other Non-PI/PDNVD
              Non-PUPD/WD Tort   Tort (35)
                                                                     Review                                                       Claim
 Employment
                                                             Other Judicial Review (39)                                     Other Civil Petition
      Wrongful Termination (36)
                                                                 Review of Health Officer Order
      Other Employment (15)
                                                                 Notice
                                                                 Notice of
                                                                         of Appeal—Labor
                                                                             Appeal—Labor
                                                                       Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                                       Page 2 of 2
                                                                   CIVIL CASE
                                                                         CASE COVER
                                                                              COVER SHEET
                                                                                    SHEET
         Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 32 of 34



Attorney ororParty
              Partywithout
                     withoutAttorney
                              Attorney   (Name/Address)
                                      (Name/Address)                              FOR COURTUSE
                                                                                  FOR COURT USEONLY
                                                                                                ONLY
PatrickN.
Patrick   N.Keegan,
             Keegan,Esq.Esq.
KEEGAN & BAKER, LLP                                                                         Electnonically
                                                                                            Electronically
2292   FaradayAvenue,
2292 Faraday      Avenue,   Suite
                          Suite      Carlsbad,
                                100,100, Carlsbad, CA 92008
                                               CA 92008                                         FILED
                                                                                                FILE~         .Cuu l[yc.-idSan
Telephone:
Telephone:    (760)
             (760)    929-9303
                    929-9303                                                b,..supell:)1Court of
                                                                            kvy SUpeti t:~uR      C~lifvhli 3,r_auncy
                                                                                               of California,                  Mateo
                                                                                                                            S.a7 fvle[e0

State  BarNo.:
State Bar   No.:16769.
                  16769,8
                        8                                                   ON              4/20/2020
                                                                                            4/20/2020
Attorney   for: Plaintiff
Attornev for:   Plaintiff                                                   By
                                                                            By               MiaMarlowe
                                                                                         /s/ Mia
                                                                                         /s/     Marlowe
SUPERIOR
SUPERIOR COURT COURTOF    OFCALIFORNIA
                              CALIFORNIA                                                       Deputy Clerk
                                                                                               Deputy Clerk

COUNTY OF   OF SAN
                 SANMATEO
                        MATEO
400  COUNTYCENTER
400 COUNTY        CENTER
REDWOOD
REDWOOD CITY,   CITY,CA CA 94063
                            94063
Plaintiff
Plaintiff CHRYSTAL
            CHRYSTAL L.    L. MILLER
Defendant
Defendant
          ICON PLC,
               PLC, etetal.
                         al.
                                                                                          Case  Number
                                                                                          Case Number
            Certificate Re
            Certificate ReComplex
                           ComplexCase
                                   Case  Designation
                                       Designation                                      20-CIV-01732
                                                                                        20-CIV-01732



 This certificatemust
 This certificate  mustbebe  completed
                           completed andand
                                         filedfiled
                                                withwith
                                                    youryour
                                                          CivilCivil
                                                                CaseCase
                                                                     CoverCover
                                                                           Sheet Sheet
                                                                                 if    if
     you  havechecked
     you have     checked   a Complex
                         a Complex     Case
                                    Case       designation
                                         designation        or Counter-Designation
                                                       or Counter-Designation


    1.      In the
               the attached
                   attached  CivilCase
                            Civil  Case   Cover
                                       Cover     Sheet,
                                              Sheet,      this is
                                                     this case case   is being
                                                                  being              or counter-designated
                                                                                designated
                                                                         designated           or counter-designated
            asaacomplex
            as    complexcase
                            case
                               [or[or as not
                                   as not     a complex
                                          a complex  case]case]
                                                           becausebecause
                                                                    at least at least one or more
                                                                             one  or more of the following
                                                                                                     of the following
            boxes   hasbeen
            boxes has    been  checked:
                            checked:

                ❑ Box 11—
                ❑              Case
                           — Case       type
                                     type      that
                                            that     is best
                                                 is best       described
                                                          described          as being
                                                                       as being   [or not[or      provisionally
                                                                                             not being]
                                                                                           being]         provisionally
                    complexcivil
                    complex    civil litigation
                                      litigation(i.e.,
                                                   (i.e.,antitrust
                                                          antitrustor or  trade
                                                                       trade      regulation
                                                                              regulation           construction
                                                                                               claims,
                                                                                           claims,      construction
                    defectclaims
                    defect   claimsinvolving
                                       involvingmanymany     parties
                                                          parties       or structures,
                                                                   or structures,         securities
                                                                                    securities claimsclaims   or investment
                                                                                                       or investment
                    lossesinvolving
                    losses   involvingmany many    parties,
                                                 parties,      environmental
                                                           environmental           or toxic
                                                                              or toxic       tort claims
                                                                                       tort claims        involving
                                                                                                    involving  many many
                   parties,   claimsinvolving
                   parties, claims       involvingmassmass    torts,
                                                           torts,     or insurance
                                                                  or insurance         coverage
                                                                                  coverage   claimsclaims
                                                                                                     arising arising
                                                                                                             out of out of
                    any of
                    any  of the
                             theforegoing
                                  foregoingclaims).
                                                 claims).
                ❑ Box 22—
                ❑              Complex[or
                           — Complex         [ornot
                                                  not  complex]
                                                    complex]     duedue    to factors
                                                                      to factors       requiring
                                                                                   requiring       exceptional
                                                                                              exceptional         judicial
                                                                                                           judicial
                    management
                    management
                7bx Box
                     Box55—— IsIs[or
                                   [orisisnot]
                                           not]a a  class
                                                 class      action
                                                        action  suit.suit.


    2.             caseisisbeing
            This case        beingsoso   designated
                                      designated        based
                                                    based         upon
                                                           upon the       the following
                                                                       following                information
                                                                                           supporting
                                                                                    supporting            information
            [including, without
            [including,   withoutlimitation,
                                     limitation,aabrief
                                                     briefdescription
                                                           description                              as they
                                                                            of the following factors as they
                                                                        of the  following   factors           pertain to
                                                                                                                   pertain to
            this particular
            this  particularcase:
                               case:(1)(1)  management
                                         management     of a of  a large
                                                              large number  number             represented
                                                                                       of separately
                                                                                of separately                parties; parties;
                                                                                                        represented
            (2) complexity
                 complexityof   ofanticipated
                                   anticipated     factual
                                               factual      and/or
                                                        and/or   legallegal   issues;
                                                                        issues;                  pretrialpretrial
                                                                                       (3) numerous
                                                                                 (3) numerous              motionsmotions
            that will
            that  will be
                       betime-consuming
                           time-consuming     to to  resolve;
                                                  resolve;  (4) (4) management
                                                                management             of a number
                                                                                 of a large  large number      of witnesses
                                                                                                      of witnesses   or      or
            a
            a  substantial
              substantial     amount
                            amount    of of documentary
                                         documentary          evidence;
                                                         evidence;   (5)     (5) coordination
                                                                           coordination   with  related
                                                                                                  with   actions
                                                                                                       related   actions




CV-59  [Rev.1/06]
CV-59 [Rev.  1/06]                                                                       www.sanmateocourt.org
                                                                                         www.sanmateocourt.org
        Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 33 of 34



           pending in one or more courts in other counties, states   or countries or
                                                              states or                    federal court;
                                                                                  or in aa federal
                                                                ac6on will in fact be pursued; and (7)
           (6) whether or not certification of a putative class action
           substantial post judgment judicial supervision]:
                       post-judgment


                                          SEE ATTACHMENT




                                     (attach additional pages if necessary)
                                             additionalpages


3.     Based on the above-stated supporting information, there is a reasonable
                                                         there is   reasonable basis     the complex
                                                                               basis for the
       case designation or counter-designation [or noncomplex case counter-designation] being made
       in the attached Civil Case Cover Sheet.


                                                  *****
                                                  *****




I, the undersigned counsel
                   counsel or                                                  above is true and correct
                            or self-represented party, hereby certify that the above
and that I make this certification subject to the applicable provisions of California Code of Civil
Procedure, Section 128.7 and/or California Rules of Professional Conduct, Rule 5-200 (B) and San
Mateo County Superior Court Local Rules,        Local Rule 2.30.
                                        Rules, Local



Dated: Ajril
       6pri115,
             15, 2020


 Patrick N. Keegan,  Esq.
            Keegan, 'Esy.                                        /V
[Type or Print Name]                           [Si ature of
                                               [Si.ature of Party
                                                            Party or Attorney or
                                                                  orAttorney  or arty]
                                                                                 artY]




CV-59 [Rev. 1/06]                                                               www.sanmateocourt.org
        Case 4:20-cv-04117-YGR Document 1-1 Filed 06/22/20 Page 34 of 34



                       Attachment to Certificate Re Complex Designation
This putative class action lawsuit alleges causes of action for violations of the Labor Code, IWC
Wage Order No. 4-2001, and the Business
                                    Business and
                                               and Professions
                                                    ProfessionsCode Code§§   17200,etetseq.
                                                                          §§17200,      seq. Plaintiff
brings this putative class action on behalf of herself and all other persons similarly situated who
are current and former employees of Defendant ICON   ICON plc plc (or "ICON") employed in a Clinical
                                                                  (or "ICON")
Research Associate position commencing on the date four (4) years prior to the filing of this
Complaint ("Class Period"). Plaintiff
                                Plaintiffintends
                                          intends to
                                                  to in
                                                      in fact
                                                         fact file a motion for class certification
pursuant to Code of Civil Procedure § 382 upon completion of necessary classwide discovery.
                                                          ICON's Clinical Research Associates were
Plaintiff alleges that during the Class Period, all of ICON's
not compensated at a rate no less than one and a half times their regular rate of pay for hours
worked in excess of eight (8) hours in a day or forty (40) hours in a workweek, and were
                                    employees, exempt
improperly classified as salaried employees,     exemptfrom fromovertime    pay. Plaintiff, on behalf of
                                                                   overtimepay.
herself and all other ICON's   Clinical Research Associates, seeks damages and restitution,
                       ICON's Clinical
including the unpaid balance of earned overtime wages, wages, premium     wages for missed meal and rest
                                                                premium wages
periods, penalties, and interest, as well as attorney's fees and costs of this litigation.
